--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
AMENDED AND RESTATED
RELATIONSHIP AGREEMENT
 
This AGREEMENT, dated as of June 11, 2004, is by and among ARJO WIGGINS APPLETON
LTD. (f/k/a Arjo Wiggins Appleton p.l.c.) ("AWA"), ARJO WIGGINS (BERMUDA)
HOLDINGS LIMITED ("AWA Sub" and, together with AWA, the "AWA Parties"),
PAPERWEIGHT DEVELOPMENT CORP. ("PDC"), PDC CAPITAL CORPORATION ("PDC Sub" and,
together with PDC, the "PDC Parties") and ARJO WIGGINS APPLETON (BERMUDA)
LIMITED ("Bermuda").
 
PRELIMINARY STATEMENTS:
 
(1)                                  AWA is the sole holder of all of the issued
and outstanding Class A Common Shares of AWA Sub.
 
(2)                                  PDC is the sole stockholder of PDC Sub.
 
(3)                                  AWA Sub is the legal and beneficial owner
of 800 Class A Common Shares and 1000 Class B Preference Shares of Bermuda (the
"AWA Sub Bermuda Securities").
 
(4)                                  PDC Sub is the legal and beneficial owner
of 200 Class A Common Shares and 1 Class C Preference Share of Bermuda (the "PDC
Sub Bermuda Securities").
 
(5)                                  AWA, PDC, New Appleton LLC and Appleton
Papers Inc. ("API") are parties to that certain AWA Fox River Environmental
Indemnity Agreement, dated November 9, 2001 (as amended, supplemented or
otherwise modified from time to time, the "AWA Indemnity Agreement").
 
(6)                                  AWA and Bermuda are parties to that certain
Assignment and Assumption Deed, dated November 9, 2001 (the "Assumption Deed").
 
(7)                                  The parties have entered into this
Agreement to set out certain mutual agreements concerning the activities of
Bermuda and the satisfaction of claims under the Assumption Deed and the AWA
Indemnity Agreement.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
SECTION 1.                                Definitions.
 
(a)                                  "Administrative Agent" means Bear Stearns
Corporate Lending Inc. or its successor as administrative agent pursuant to the
Credit Agreement.
 
1

--------------------------------------------------------------------------------


 
(b)                                 "Credit Agreement" means that certain Credit
Agreement, dated as of June 11, 2004 by and among PDC, API, Rose Holdings
Limited, the several banks and other financial institutions or entities from
time to time parties thereto, Bear Stearns & Co. Inc. and UBS Securities LLC as
joint lead arrangers and joint bookrunners, UBS Securities LLC, as syndication
agent, US Bank National Association, Associated Bank National Association and
LaSalle Bank National Association, each as documentation agent, and the
Administrative Agent, together with any amendments or modifications thereto.
 
(c)                                  "Trustee" means (i) while such notes are
outstanding, the trustee under an indenture providing for the issuance of API's
9 3/4 % senior subordinated notes due 2014 on the date hereof (the "Senior
Subordinated Notes") or any successor trustee thereof; and (ii) while such notes
are outstanding, the trustee under an indenture providing for the issuance of
API's 8 1/8 % senior notes due 2011 on the date hereof (the "Senior Notes") or
any successor trustee thereof.  At a time when both the Senior Subordinated
Notes and the Senior Notes are no longer outstanding, all references to the
Trustee in this Agreement shall be deleted.
 
(d)                                 Other capitalized terms used in this
Agreement not otherwise defined herein shall have the meanings set forth in the
AWA Indemnity Agreement.
 
SECTION 2.                                Prohibition of Certain Activities.
 
(a)                                  Except with the prior written consent of
AWA, and, at a time that AWA is required to maintain the Acceptable Protection
Coverage, of the Administrative Agent and the Trustee, PDC shall not:
 
(i)                                     transfer, whether voluntarily or
involuntarily, any of the equity securities of PDC Sub (collectively, the "PDC
Sub Equity Securities");
 
(ii)                                  grant, whether voluntarily or
involuntarily, any option or right, or enter into any agreement, that (A) calls
for the issuance, sale or other disposition of any PDC Sub Equity Securities or
(B) relates to the voting or control of any PDC Sub Equity Securities;
 
(iii)                               create or permit to exist any pledge, lien,
fixed or floating charge or other encumbrance over any PDC Sub Equity
Securities; or
 
(iv)                              vote as a stockholder of PDC Sub in favor of,
or otherwise permit, (A) any assignment by PDC Sub for the benefit of creditors,
the appointment of a receiver for the assets of PDC Sub or the filing of any
petition or application concerning PDC Sub under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution or liquidation law or regulation,
(B) the issuance of additional equity securities by PDC Sub, (C) the amendment
of the Certificate of Incorporation or Bylaws of PDC Sub (collectively, the "PDC
Sub Constitutional Documents"), or (D) the taking of any act outside the
corporate powers of PDC Sub, as reflected in the PDC Sub Constitutional
Documents.
 
(b)                                 Except with the prior written consent of
PDC, and, at a time that AWA is required to maintain the Acceptable Protection
Coverage, of the Administrative Agent and the Trustee, AWA shall not:
 
(i)                                     transfer, whether voluntarily or
involuntarily, any of the equity securities of AWA Sub (collectively, the "AWA
Sub Equity Securities");
 
2

--------------------------------------------------------------------------------


 
(ii)                                  grant, whether voluntarily or
involuntarily, any option or right, or enter into any agreement, that (A) calls
for the issuance, sale or other disposition of any AWA Sub Equity Securities or
(B) relates to the voting or control of any AWA Sub Equity Securities;
 
(iii)                               create or permit to exist any pledge, lien,
fixed or floating charge or other encumbrance over any AWA Sub Equity
Securities; or
 
(iv)                              vote as a stockholder of AWA Sub in favor of,
or otherwise permit, (A) any assignment by AWA Sub for the benefit of creditors,
the appointment of a receiver for the assets of AWA Sub or the filing of any
petition or application concerning AWA Sub under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution or liquidation law or regulation,
(B) the issuance of additional equity securities by AWA Sub, (C) the amendment
of the Memorandum of Association or Bye-Laws of AWA Sub (the "AWA Sub
Constitutional Documents") or (D) the taking of any act outside the corporate
powers of AWA Sub, as reflected in the AWA Sub Constitutional Documents.
 
(c)                                  Except with the prior written consent of
AWA, and, at a time that AWA is required to maintain the Acceptable Protection
Coverage, of the Administrative Agent and the Trustee, PDC Sub shall not, and
PDC shall cause PDC Sub not to:
 
(i)                                     transfer, whether voluntarily or
involuntarily, the PDC Sub Bermuda Securities;
 
(ii)                                  grant, whether voluntarily or
involuntarily, any option or right, or enter into any agreement, that (A) calls
for the issuance, sale or other disposition of any PDC Sub Bermuda Securities or
(B) relates to the voting or control of any PDC Sub Bermuda Securities; or
 
(iii)                               create or permit to exist any pledge, lien,
fixed or floating charge or other encumbrance over the PDC Sub Bermuda
Securities.
 
(d)                                 Except with the prior written consent of
PDC, and, at a time that AWA is required to maintain the Acceptable Protection
Coverage, of the Administrative Agent and the Trustee, AWA Sub shall not, and
AWA shall cause AWA Sub not to:
 
(i)                                     transfer, whether voluntarily or
involuntarily, the AWA Sub Bermuda Securities;
 
(ii)                                  grant, whether voluntarily or
involuntarily, any option or right or enter into any agreement that (A) calls
for the issuance, sale or other disposition of any AWA Sub Bermuda Securities or
(B) relates to the voting or control of any AWA Sub Bermuda Securities; or
 
(iii)                               create or permit to exist any pledge, lien,
fixed or floating charge or other encumbrance over the AWA Sub Bermuda
Securities.
 
3

--------------------------------------------------------------------------------


 
(e)                                  Except with the prior written consent of
PDC and AWA, and, at a time that AWA is required to maintain the Acceptable
Protection Coverage, of the Administrative Agent and the Trustee, neither PDC
Sub nor AWA Sub shall vote as a stockholder of Bermuda in favor of, or otherwise
permit:
 
(i)                                     any assignment by Bermuda for the
benefit of creditors, the appointment of a receiver for the assets of Bermuda or
the filing of any petition or application concerning Bermuda under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution or
liquidation law or regulation;
 
(ii)                                  the voluntary or involuntary transfer by
Bermuda of Indemnity Claim Insurance Policy No. 5295316 (the "Policy") issued by
Commerce & Industry Insurance Company (the "Insurer");
 
(iii)                               the commutation of the Policy pursuant to
Section 3(6) of the Policy without the presentation to the Insurer of
certificates of the Administrative Agent and the Trustee as to the discharge of
certain indebtedness of PDC and its Subsidiaries substantially in the forms
attached hereto as Exhibit A-1 and A-2 respectively;
 
(iv)                              the amendment of or waiver of any right under
the Policy other than (A) a change of notice address or (B) to cure any
ambiguity, omission, defect or inconsistency in the Policy;
 
(v)                                 the issuance of additional equity securities
by Bermuda to a party other than AWA Sub, PDC Sub or a third party holder of its
Class D Preference Shares ;
 
(vi)                              the amendment of the Memorandum of Association
or Bye-laws of Bermuda;
 
(vii)                           the grant, whether voluntarily or involuntarily,
of any option or right, or enter into any agreement, that calls for the sale or
other disposition of the Policy; or
 
(viii)                        the creation or continued existence of any pledge,
lien, fixed or floating charge or other encumbrance over the Policy, except
pursuant to the Collateral Assignment from Bermuda to PDC, API and New Appleton
LLC dated as of November 9, 2001.
 
(f)                                    PDC Sub and AWA Sub shall cause Bermuda
actively to contest any petition or application filed against it under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution or
liquidation law or regulation.
 
(g)                                 Neither AWA nor Bermuda shall permit the
assignment of any rights or obligations under the Assumption Deed without the
prior written approval of (i) at a time that AWA is obliged to maintain the
Acceptable Protection Coverage, of the Administrative Agent and, if such consent
is required pursuant to Section 2(h), of the Trustee or (ii) at all other times,
PDC.
 
(h)                                 In the event that the consent of the Trustee
is required under this Section 2 or Section 9, or if there is proposed any
amendment, modification, waiver or alteration of terms
 
4

--------------------------------------------------------------------------------


 
(other than the Economic Terms (as defined below)) of this Agreement, the
Policy, or the Assumption Deed, the prior written consent of the Trustee shall
also be required, and in either case the Trustee shall be provided with 30 days
prior written notice of the proposed amendment, modification, waiver, alteration
or other action to be taken, describing the same in reasonable detail and
providing any related documentation for the proposed implementation thereof,
together with the following, in each case in form and substance satisfactory to
the Trustee:
 
(i)                                     a legal opinion from counsel acceptable
to the Trustee, to the effect that the proposed action, amendment, modification,
waiver or alteration will not have any adverse effect on the legal rights of the
policyholder under the Policy or the legal rights of API and PDC under the AWA
Indemnity Agreement, the PDC Agreement (as amended, supplemented or otherwise
modified from time to time), the Assumption Deed or this Agreement, and does not
have an adverse effect on the then remoteness of AWA Sub and Bermuda from AWA
and its other affiliates for bankruptcy, substantive consolidation or similar
purposes;
 
(ii)                                  officer's certificates on behalf of PDC,
certifying that it believes that the proposed action, amendment, modification,
waiver or alteration is not adverse to the policyholder, PDC or API;
 
(iii)                               an opinion from an investment bank of
recognized national standing, to the effect that the proposed action, amendment,
modification, waiver or alteration is not adverse, from a financial point of
view, to the policyholder or to the holders of the Notes and would not, in such
investment bank's opinion, result in any adverse effect on the trading or price
of the Notes; and
 
(iv)                              any additional opinions or certificates that
the Trustee determines may reasonably be required given the circumstances of any
proposed action, amendment, modification, waiver or alteration;
 
provided, however that the Trustee shall not be requested to approve and shall
not approve any amendment, modification, waiver or alteration of the
requirements of this Section 2(h) or of any of the following terms (the
"Economic Terms") of this Agreement, the Policy or the Assumption Deed: 
(i) Section I -- Insuring Agreement, Section II -- Limits of Insurance,
Section III -- Conditions (other than Sections 3.d., 8, 9, 18 and 20 thereof)
and all related definitions of the Policy; (ii) any provisions of the Assumption
Deed; (iii) requirements for certificates of approval from the Trustee or other
lenders in this Agreement or the Policy; (iv) the identity of the insurer under
the Policy; and (v) changes in the jurisdiction of organization of the
policyholder under the Policy to any jurisdiction other than a jurisdiction set
forth on Exhibit B hereto; it being agreed that any amendment, modification,
waiver or alteration of any of the Economic Terms shall require the prior
consent of the holders of the majority in aggregate principal amount of the then
outstanding New Notes.  Notwithstanding the foregoing, the consent of the
Trustee shall not be required if AWA is the sole holder of the Senior
Subordinated Note.
 
(i)                                     Any purported action in violation of
this Section 2 shall be null and void and of no force and effect whatsoever.
 
5

--------------------------------------------------------------------------------


 
SECTION 3.                                Satisfaction of Obligations Under
Assumption Deed.
 
(a)                                  Without limiting Bermuda's obligations
under the Assumption Deed, to the extent that funding under the Policy is
available in respect of obligations of AWA to PDC under the AWA Indemnity
Agreement, Bermuda shall apply such proceeds by making payment directly to PDC
or API or to vendors or other third persons entitled to payment thereof, in each
case in a manner consistent with the terms of the AWA Indemnity Agreement, in
satisfaction of its obligations under the Assumption Deed and the obligations of
AWA under the AWA Indemnity Agreement.
 
(b)                                 With respect to all other amounts payable by
Bermuda pursuant to the terms of the Assumption Deed, i.e. other than in
satisfaction of AWA's obligations to PDC under the AWA Indemnity Agreement,
Bermuda shall make such payments to AWA or such other person as AWA may
designate from time to time; provided that in the event of a default by AWA in
the payment of its indemnification obligations under Section 4 hereof, no
payments shall be made to AWA or its designee until such obligations have been
satisfied in full.
 
(c)                                  Bermuda shall use commercially reasonable
efforts to collect funds under the Policy as promptly as amounts are available
for payment under the terms of the Policy.
 
(d)                                 In the event AWA has not made or caused to
be made a payment under the AWA Indemnity when due and payable (a "Late
Payment"), PDC or PDC Sub may unilaterally cause Bermuda to make, and Bermuda
agrees to make, such Indemnity Claims (as defined in the Policy) and submit such
Invoice Approval Packages (as defined in the Policy) as PDC may deem appropriate
to procure the Insurer's payment of such Late Payment (so long as in accordance
with the terms of the Policy).
 
SECTION 4.                                Tax Treatment.
 
(a)                                  For so long as AWA continues to satisfy its
obligation, if any, to indemnify the PDC Parties in accordance with subsection
4(c) below, (i) the parties agree to cause Bermuda to be classified as a
partnership for United States federal income tax purposes and (ii) PDC agrees
that it shall, and shall cause PDC Sub to, report all of the U.S. taxable income
reportable by Bermuda in connection with its ownership of the Policy.  In the
event AWA fails to satisfy its obligation to indemnify PDC Parties in accordance
with clause (c) below, PDC or PDC Sub may unilaterally cause Bermuda to revoke
its election to be classified as a partnership for United States federal income
tax purposes and PDC shall be relieved of its obligation to report in accordance
with clause (ii) above.
 
(b)                                 AWA shall cause Bermuda to provide to PDC, a
reasonable time prior to the due date for the filing thereof, written notice of
U.S. taxable income to be reported consistent with clause (a), including
information sufficient to enable PDC to comply with its tax reporting
obligations.
 
(c)                                  AWA hereby covenants to indemnify and hold
harmless the PDC Parties from and against any and all increases in Taxes of a
PDC Party or another Member of the Buyers' Group (as defined in the AWA
Indemnity Agreement) which in any way relate to or arise from Bermuda, including
Taxes arising from the receipt of any indemnification payment hereunder.
 
6

--------------------------------------------------------------------------------


 
(d)                                 AWA's indemnity set forth in clause
(c) shall be governed, to the extent appropriate in the context, by the
procedural provisions set forth in Sections 4.1 and 5.1 of the AWA Indemnity
Agreement.  By way of illustration and without limitation of the foregoing:
 
(i)                                     AWA shall make payments to the PDC
parties prior to the time that the PDC Parties are obligated to pay indemnified
Taxes, so that the PDC Parties are never out of pocket in respect thereof.
 
(ii)                                  The PDC Parties shall provide to AWA for
AWA's review, a reasonable time prior to filing, copies of the PDC Parties' tax
returns reporting taxable income in respect of the Bermuda.
 
(iii)                               The Parties shall cooperate in respect of
Bermuda tax matters as provided in Section 5.1.5 of the AWA Indemnity Agreement.
 
(e)                                  If there shall be any change in United
States, United Kingdom or Bermuda tax law, regulation or ratings relevant to the
relationships described in this Agreement, or a change in any party's tax
status, at the request of either the PDC Parties or AWA, the parties shall
negotiate in good faith to amend (in accordance with Sections 2 and 9 hereof)
the relationships and tax treatment summarized herein.
 
SECTION 5.                                Representations and Warranties.
 
(a)                                  The AWA Parties, jointly and severally,
represent and warrant that (i) AWA is the sole stockholder of AWA Sub and
(ii) attached hereto as Exhibit 5(a) are true, complete and correct copies of
the AWA Sub Constitutional Documents.
 
(b)                                 The PDC Parties, jointly and severally,
represent and warrant that (i) PDC is the sole stockholder of PDC Sub and
(ii) attached hereto as Exhibit 5(b) are true, complete and correct copies of
the PDC Sub Constitutional Documents.
 
SECTION 6.                                Payment of Certain Obligations.
 
(a)                                  AWA shall provide AWA Sub, and AWA and AWA
Sub shall provide Bermuda, with sufficient funds to meet its statutory and other
ordinary course obligations.
 
(b)                                 PDC shall provide PDC Sub with sufficient
funds to meet its statutory and other ordinary course obligations.
 
SECTION 7.                                Access to Books and Records.  To the
extent permitted by antitrust and other applicable laws, the parties shall allow
each other reasonable access to their books and records, and to personnel having
knowledge of the whereabouts and/or contents of their books and records, for
purposes of confirming compliance with the terms of this Agreement.  Any such
access to and review shall be permitted and conducted only during normal
business hours and upon reasonable notice.  Each party shall be entitled to
recover its out-of-pocket costs (including, without limitation, copying costs
and a reasonable charge for employee time) incurred in providing their books and
records and/or personnel.  The requesting party shall hold in confidence all
confidential information identified as such by the disclosing party or any of
its
 
7

--------------------------------------------------------------------------------


 
officers, agents, representatives or employees; provided, however, that
information that (i) was in the public domain; (ii) was in fact known to the
requesting party prior to disclosure by the disclosing party or its officers,
agents, representatives or employees; (iii) becomes known to the requesting
party from or through a third party not under an obligation of non-disclosure to
the disclosing party; or (iv) any party is required by law, rule or regulation
(of any applicable stock or securities exchange or otherwise) or otherwise deems
necessary and proper to disclose in connection with the filing of any tax return
or other document required to be filed with, or as required by, any governmental
authority, shall not be deemed to be confidential information.  In addition, the
parties agree that confidential information shall not be used for any purpose
other than the specific purpose for which it was supplied.
 
SECTION 8.                                Dispute Resolution.
 
(a)                                  The AWA Parties, on the one hand, and the
PDC Parties, on the other hand, shall attempt in good faith to resolve any
dispute or difference between or among the parties arising out of or relating to
this Agreement promptly by negotiation between executives of the relevant
parties who have authority to settle the controversy within fifteen (15) days
after delivery of a notice of a dispute by one or more parties to the others. 
All negotiations pursuant to this Section 8(a) are confidential and shall be
treated as compromise and settlement negotiations for purposes of applicable
rules of evidence.
 
(b)                                 Any dispute or difference between or among
the parties arising out of or relating to this Agreement which has not been
resolved by negotiation pursuant to Section 8(a) within fifteen (15) days as
therein provided, shall be settled by arbitration in accordance with the CPR
Rules of Non-Administered Arbitration in effect on November 9, 2001, by a
mutually acceptable single arbitrator designated by the respective parties.  If
the parties are unable to agree on an arbitrator within fifteen (15) days
following the expiration of the negotiation period described in Section 8(a), an
arbitrator shall be selected by the Center for Public Resources pursuant to the
procedures set forth in its Rule 6.4.b or by such other procedures as the
parties may elect.  In order to expedite the process of selecting an arbitrator,
the parties shall use their best efforts to agree upon a standby arbitrator and
an alternate within thirty (30) days following November 9, 2001, and within
thirty (30) days following the resignation or inability of any such standby
arbitrator or alternate to serve.  The arbitration shall be governed by the
Federal Arbitration Act, 9 U.S.C. §§ 1-16, and judgment upon the award rendered
by the arbitrator may be entered by any court having jurisdiction thereof.  The
place of arbitration shall be New York, New York.  The language of the
arbitration shall be English.  The arbitration shall be governed by the law of
the State of New York.  The arbitrator is not empowered to award damages in
excess of compensatory damages and each party expressly waives and foregoes any
right to punitive, exemplary or similar damages unless a statute requires that
compensatory damages be increased in a specified manner.  Following the final
arbitration hearings, which shall be completed within thirty (30) days following
the later of (i) the designation of the arbitrator and (ii) the expiration of
the negotiation period described in Section 8(a) unless otherwise mutually
agreed by the parties to the dispute, the arbitrator shall promptly deliver a
written decision with respect to the dispute to each of the parties, who shall
promptly act in accordance therewith.  Each party agrees that any decision of
the arbitrator shall be final, conclusive and binding and that they will not
contest any action by any other party thereto in accordance with a decision of
the arbitrator.  It is specifically understood and agreed that any party may
enforce any award rendered pursuant to
 
8

--------------------------------------------------------------------------------


 
the arbitration provisions of this Section 8(b) by bringing suit in any court of
competent jurisdiction.
 
(c)                                  All reasonable fees, costs and expenses
(including attorneys' fees and expenses) incurred by the party that prevails in
any such arbitration commenced pursuant to Section 8(b) or any judicial action
or proceeding seeking to enforce the agreement to arbitrate disputes as set
forth in Section 8(b) or seeking to enforce any order or award of any
arbitration commenced pursuant to this Section 8 may be assessed (in whole or in
part) against the party or parties that do not prevail in such arbitration in
such manner as the arbitrator or the court in such judicial action, as the case
may be, may determine to be appropriate under the circumstances.  All costs and
expenses attributable to the arbitrator shall be allocated among the parties to
the arbitration in such manner as the arbitrator shall determine to be
appropriate under the circumstances.
 
(d)                                 The parties hereto shall take all required
steps in order to avoid any inconsistencies between the resolutions of disputes
hereunder and resolutions of disputes under the AWA Indemnity Agreement
including, without limitation, the consolidation of any dispute resolution
procedures.
 
SECTION 9.                                Amendment; Assignment.  This Agreement
may not be amended, modified or assigned except at a time that AWA is required
to maintain the Acceptable Protection Coverage, with the written approval of the
Administrative Agent and the Trustee pursuant to Section 2(h).  Any purported
amendment, modification or assignment that is not in compliance with the
preceding sentence shall be null and void and of no force and effect
whatsoever.  Subject to the foregoing, this Agreement shall inure to the benefit
of the parties' respective successors and assigns.
 
SECTION 10.                          Governing Law; Consent to Jurisdiction. 
THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  FOR THE
LIMITED PURPOSE OF ENFORCEMENT OF AN ARBITRAL JUDGMENT IN ACCORDANCE WITH
SECTION 8(b), EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
CONSENTS TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK OR
THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE SOUTHERN DISTRICT OF
NEW YORK FOR ANY ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION,
SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED HEREBY, IN THE COURTS OF THE STATE OF NEW YORK OR THE COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK AND HEREBY
FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN
ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
9

--------------------------------------------------------------------------------


 
SECTION 11.                          Notices.
 
(a)                                  All communications provided for hereunder
shall be in writing and shall be deemed to be given when delivered in person or
by private courier with receipt, when telefaxed and received, and,
 
If to any PDC Party:
 
Paperweight Development Corp.
c/o Appleton Papers Inc.
825 E. Wisconsin Avenue
P.O. Box 359
Appleton, WI 54912-0359
Facsimile:  (920) 991-7256
 
Attention:  Paul Karch,
Vice President, Law and
Public Affairs and
General Counsel
 
with copies to:
 
Godfrey & Kahn, S.C.
780 N. Water Street
Milwaukee, WI 53202
Facsimile:  (414) 273-5198
Attention:  Christopher B. Noyes
 
State Street Bank and Trust Company
Trustee of the ESOP Component of the
Appleton Papers Retirement Saving Plan
Two International Place
Boston, MA 02110
Facsimile:  (617)
Attention:  Kelly G. Driscoll
 
Jones Day Reavis & Pogue
77 West Wacker
Suite 3500
Chicago, IL 60601-1692
Facsimile:  (312) 782-8585
Attention:  Ronald S. Rizzo
 
If to any AWA Party:
 
Arjo Wiggins Appleton Ltd
St. Clement House
 
10

--------------------------------------------------------------------------------


 
Alencon Link
Basingstoke
Hampshire RG21
ENGLAND
Facsimile:  011-44-1256-796075
Attention:  Company Secretary
 
with a copy to:
 
McDermott, Will & Emery
50 Rockefeller Plaza
New York, NY 10020
Facsimile:  212-547-5444
Attention:  C. David Goldman
 
or to such other address as any such party shall designate by written notice to
the other parties hereto.
 
(b)                                 Without limiting the generality of
Section 11(a), AWA Sub and PDC Sub hereby agree that any notices given or
received by the party identified above on behalf of them shall be deemed given
and received by each of them and that, pursuant thereto, the other parties may
rely upon the applicability of any such notice as being binding upon, and
applicable to each of them.
 
SECTION 12.                          Third Party Beneficiary.  The
Administrative Agent, on behalf of the lenders pursuant to the Credit Agreement,
and the Trustee, on behalf of the holders of the Senior Subordinated Note or the
New Notes, are third party beneficiaries of this Agreement with full rights and
remedies under or by reason of this Agreement as if parties hereto.  Other than
the parties hereto and their respective successors and permitted assigns and
except as specifically set forth in the preceding sentence, nothing expressed or
implied in this Agreement is intended, or shall be construed, to confer upon or
give any other person any rights or remedies under or by reason of this
Agreement.
 
SECTION 13.                          Conflict with Bermuda Bye-Laws.  In the
event of an inconsistency between any term of this Agreement and the Bye-Laws of
Bermuda, the provisions of this Agreement shall control.
 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
ARJO WIGGINS APPLETON LTD.
PAPERWEIGHT DEVELOPMENT CORP.
 
 
 
 
 
 
By:
/s/ Christopher Gower
 
By:
/s/ Dale E. Parker
Name:
Christopher Gower
Name:
Dale E. Parker
Title:
Authorized Signatory
Title:
Chief Financial Officer & Treasurer
 
 
 
 
 
ARJO WIGGINS (BERMUDA) HOLDINGS LIMITED
PDC CAPITAL CORPORATION
 
 
 
 
 
 
By:
/s/ Favier Vincent
 
By:
/s/ Dane E. Allen
Name:
Favier Vincent
Name:
Dane E. Allen
Title:
Authorized Signatory
Title:
Secretary
 
 
 
 
ARJO WIGGINS APPLETON (BERMUDA) LIMITED
 
 
 
 
 
 
 
By:
/s/ Christopher Gower
 
 
 
Name:
Christopher Gower
 
 
Title:
Director
 
 

 
12

--------------------------------------------------------------------------------


 
Exhibit A-1
 
[Date]
 
Appleton Papers Inc.
 
[address]
 
 
Ladies and Gentlemen:
 
We refer to that certain Relationship Agreement, dated as of November 9, 2001,
by and among Arjo Wiggins Appleton p.l.c. ("A WA"), Arjo Wiggins (Bermuda)
Holdings Limited, Paperweight Holdings Limited, Paperweight Development Corp.
("PDC"), PDC Capital Corporation and Arjo Wiggins Appleton (Bermuda) Limited.
 
The undersigned hereby confirms that the Acquisition Debt (as defined in that
certain Fox River AWA Environmental Indemnity Agreement, dated as of November 9,
2001, by and among PDC, New Appleton LLC, Appleton Papers Inc. and AWA)
described in item 1 of Schedule 6.1.5.2 thereof has been repaid.
 
 
 
Sincerely yours,
 
 
 
 
 
[Administrative Agent]
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

 

--------------------------------------------------------------------------------


 
Exhibit A-2
 
[Date]
 
Appleton Papers Inc.
 
[address]
 
 
Ladies and Gentlemen:
 
We refer to that certain Relationship Agreement, dated as of November 9, 2001,
by and among Arjo Wiggins Appleton p.l.c. ("A WA"), Arjo Wiggins (Bermuda)
Holdings Limited, Paperweight Holdings Limited, Paperweight Development Corp.
("PDC"), PDC Capital Corporation and Arjo Wiggins Appleton (Bermuda) Limited.
 
The undersigned hereby confirms that the Acquisition Debt (as defined in that
certain Fox River AWA Environmental Indemnity Agreement, dated as of November 9,
2001, by and among PDC, New Appleton LLC, Appleton Papers Inc. and AWA)
described in item [2 or 3, as applicable] of Schedule 6.1.5.2 thereof has been
repaid.
 
 
Sincerely yours,
 
 
 
 
 
[Trustee]
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 

--------------------------------------------------------------------------------


 
Exhibit B
 
BVI
Cayman
Channel
Gibraltar Isle
of Man
Monaco
Netherlands Antilles
US Virgin
Hong Kong
 
OR
 
any country which has a local currency long-term sovereign rating of AA or
better from Standard & Poors or Aa2 or better from Moody's Investor Service
 

--------------------------------------------------------------------------------


 
Exhibit 5(a)
 
Arjo Wiggins (Bermuda) Holdings
Constitutional Documents
 

--------------------------------------------------------------------------------


 
FORM NO. 2
 
BERMUDA


THE COMPANIES ACT 1981
 
MEMORANDUM OF ASSOCIATION OF


COMPANY LIMITED BY SHARES
 
Section 7(1) AND (2)


MEMORANDUM OF ASSOCIATION


OF


ARJO WIGGINS (BERMUDA) HOLDINGS LIMITED
 
(hereinafter referred to as "the Company")
 
I.                                         The liability of the members of the
Company is limited to the amount (if any) for the time being unpaid on the
shares respectively held by them.
 
2.                                       We, the undersigned, namely,
 
 
 
Bermudian Status
 
 
 
 
 
Name and Address
 
(Yes or No)
 
Nationality
 
Number of Shares
 
 
 
 
 
 
 
 
 
Subscribed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Alan Bossin
 
 
 
 
 
 
 
Cedar House
 
 
 
 
 
 
 
41 Cedar Avenue
 
 
 
 
 
 
 
Hamilton HM 12, Bermuda
 
No
 
Canadian
 
1
 
 
 
 
 
 
 
 
 
Ruby L. Rawlins
 
 
 
 
 
 
 
Cedar House
 
 
 
 
 
 
 
41 Cedar Avenue
 
 
 
 
 
 
 
Hamilton HM 12, Bermuda
 
Yes
 
British
 
1
 
 
 
 
 
 
 
 
 
Rachael M. Lathan
 
 
 
 
 
 
 
Cedar House
 
 
 
 
 
 
 
41 Cedar Avenue
 
 
 
 
 
 
 
Hamilton HM 12, Bermuda
 
Yes
 
British
 
1
 
 
 
 
 
 
 
 
 
Angela R.B. Browne
 
 
 
 
 
 
 
Cedar House
 
 
 
 
 
 
 
41 Cedar Avenue
 
 
 
 
 
 
 
Hamilton HM 12, Bermuda
 
Yes
 
British
 
1
 

 
do hereby respectively agree to take such number of shares of the Company as may
be allotted to us respectively by the provisional directors of the Company, not
exceeding the number of shares for which we have respectively subscribed, and to
satisfy such calls as may be made by the directors, provisional directors or
promoters of the Company in respect of the shares allotted to us respectively.
 

--------------------------------------------------------------------------------


 
3.                                       The Company is to be an exempted
Company as defined by the Companies Act 1981.
 
4.                                       The Company does not have the power to
hold land situate in Bermuda.
 
5.                                       The authorised share capital of the
Company is US$100,000.00 divided into 1,000 A shares of par value US$60.00 each,
1,000 B shares of par value US#1.00 each, 1 C share of par value US$10.00, 1 D
share of par value US#10.00, and 38,980 shares of par value US$1.00 each. The
minimum subscribed share capital of the Company is $12,000.00 in United States
currency.
 
6.                                       The objects and purpose for which the
Company is formed and incorporated are:
 
(a) to enter into and perform its obligations and exercise its rights under the
Relationship Agreement (the "Relationship Agreement") to be entered into by and
among the Company, Arjo Wiggins Appleton p.l.c., Arjo Wiggins (Bermuda) Holdings
Limited, Paperweight Development Corp. and PDC Capital Corporation, and any and
all instruments or documents contemplated thereby, including, without
limitation, any instruments or documents granting a security interest in assets
of the Company;
 
(b) to enter into, perform its obligations and exercise its rights under the
Assignment and Assumption Deed (the "Deed") by and between the Company and Arjo
Wiggins Appleton p.l.c.;
 
(c) to enter into and perform its obligations and exercise its rights under the
indemnity claim insurance policy (the "Policy") issued by Commerce & Industry
Insurance Company; and
 
(d) to engage in any other activity necessary, expedient, incidental or
conducive to or in furtherance of the accomplishment of the foregoing objects.
 
7.                                       Subject to the provisions of Section 42
of the Companies Act 1981 and the Bye-Laws of the Company, the Company shall
have the power to issue preference shares that are, or at the option of the
Company are to be liable, to be redeemed.
 
8.                                       The Company shall only have the powers
set out in Schedule I of the Companies Act 1981 to the extent consistent with
and in furtherance of the objects of the Company set out in Clauses 6 and 7
above and Clause 10 below.
 
9.                                       Notwithstanding any other provision of
this Memorandum of Association and the Bye- Laws of the Company and any
provision of law that otherwise so empowers the Company, neither the Company,
the Board of Directors, the holders of the shares of the Company, nor any
committee appointed or designated thereby shall without the affirmative vote or
consent of the holders of a majority of each class of the shares of the Company
issued and outstanding each voting as a separate class (including the
affirmative vote of at least one "Independent Shareholder" (as defined below)
make a general assignment for the benefit of creditors, resolve in general
meeting that the Company be wound up voluntarily, file a petition or apply to
any court or tribunal for the appointment of a custodian, receiver, liquidator
or any trustee for it or for a substantial part of its property, file any
petition in bankruptcy or voluntarily commence any proceeding under any
bankruptcy, insolvency, reorganisation, arrangement, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, whether now or
hereinafter in effect, consent or acquiesce in the filing of any such petition,
application, proceeding or appointment of or taking possession by the custodian,
receiver, liquidator, assignee, trustee, conservator, sequestrator (or other
similar official) of the Company or any substantial part of its property, or
admit its inability to pay its debts generally or as they become due, or
authorise any of the foregoing to be done or taken on behalf of the Company, or
take any corporate action in furtherance of or to
 

--------------------------------------------------------------------------------


 
authorise any such action. For purposes hereof, the term "Independent
Shareholder" shall mean a person (which term includes an entity) who (i) is not
and has not been in the past three years a shareholder (whether direct, indirect
or beneficial), customer, advisor, supplier, trustee, conservator or receiver of
or for, or otherwise received any payments in excess of US$60,000 from,
Paperweight Development Corp. or Arjo Wiggins Appleton p.l.c. (collectively, the
"Parents") and/or any Affiliate (as such term is defined below); (ii) is not and
has not been in the past three years a director, officer, employee, associate or
affiliate of any person (which term includes an entity) described in clause
(i) above; and (iii) is not a person related to any person referred to in
clauses (i) or (ii) above. For purposes hereof, the term "Affiliate" means any
person or entity, other than the Company, that directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with, either Parent, where the term "control" (including the terms
"controlled by" and "under common control with") means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of an entity, whether through the ownership of securities, by
contract, credit arrangement or agency, or otherwise.
 
10.                               Except as otherwise provided in the
Relationship Agreement, the Deed or any and all instruments or documents
contemplated thereby, including, without limitation, any instruments or
documents granting a security interest in assets of the Company, the Company
shall:
 
(a)                                  maintain books and records separate from
any other person or entity;
 
(b)                                 maintain its bank accounts separate from any
other person or entity;
 
(c)                                  not commingle its assets with those of any
other person or entity;
 
(d)                                 conduct its own business in its own name and
hold all of its assets in its own name or in the name of a trustee or custodian
on its behalf;
 
(e)                                  maintain separate financial statements,
showing its assets and liabilities separate and apart from those of any other
person or entity and not have its assets listed on the financial statement of
any other entity, and provide for its own operating expenses and liabilities
from its own assets and funds other than certain expenses and liabilities
relating to basic corporate overhead that are shared with an affiliate;
 
(f)                                    file its tax returns separate from those
of any other entity and not file a consolidated federal income tax return with
any other corporation;
 
(g)                                 pay its own liabilities and expenses only
out of its own funds;
 
(h)                                 observe all company and other organisational
formalities;
 
(i)                                     maintain an arm's length relationship
with its affiliates and enter into transactions with affiliates only on a
commercially reasonable basis;
 
(j)                                     pay the salaries of its own employees,
if any, from its own funds;
 
(k)                                  not guarantee or become obligated for the
debts of any other entity or person;
 
(l)                                     not hold out its credit as being
available to satisfy the obligations of any other person or entity;
 

--------------------------------------------------------------------------------


 
(m)                               not acquire the obligations or securities of
its owners, including partners, members or shareholders, as appropriate;
 
(n)                                 not make loans to any other person or
entity;
 
(o)                                 allocate fairly and reasonably any overhead
expenses that are shared with an affiliate, including paying for office space
and services performed by any employee of an affiliate;
 
(p)                                 use separate stationery, invoices, and
checks bearing its own name;
 
(q)                                 not pledge its assets for the benefit of any
other person or entity;
 
(r)                                    hold itself out as a separate identity;
 
(s)                                  correct any known misunderstanding
regarding its separate identity;
 
(t)                                    not identify itself as a division of any
other person or entity;
 
(u)                                 not consolidate or merge with or into any
person or dissolve or liquidate in whole or in part or transfer substantial all
its properties and assets to any other person, except as provided in the
Bye-Laws;
 
(v)                                 not engage in any joint activity or
transaction of any kind with or for the benefit of any affiliate, except for the
payment of lawful distributions to, or redemptions of its shares from, its
Shareholders; and
 
(w)                               maintain adequate capital in light of its
contemplated business operations.
 
11.                                 Subject to the Bye-Laws of the Company, the
Company reserves the right to amend, alter, change or repeal any provisions
contained in this Memorandum of Association in the manner now or hereafter
prescribed by law, and all the provisions of this Memorandum of Association and
all rights and powers conferred in this Memorandum of Association on
shareholders, directors and officers are subject to this reserved power.
 
Notwithstanding the above paragraph, the Company shall not, without the
affirmative vote or consent of the holders of the majority of the voting shares
of the Company issued and outstanding (including the affirmative vote of at
least one Independent Shareholder), amend, alter, change or repeal Clauses 6, 7,
8, 9, 10 or this Clause 11 of this Memorandum of Association.
 

--------------------------------------------------------------------------------


 
STAMP DUTY (To be affixed)
 
Not Applicable
 

--------------------------------------------------------------------------------


 
Signed by each subscriber in the presence of at least one witness attesting the
signature thereof:-
 
 
/s/ Alan Bossin
 
/s/ Dionne Hackett
 
 
 
 
 
 
/s/ Ruby L. Rawlins
 
/s/ Dionne Hackett
 
 
 
 
 
 
/s/ Rachael M. Lathan
 
/s/ Dionne Hackett
 
 
 
 
 
 
/s/ Angela R.B. Browne
 
/s/ Dionne Hackett
 
 
 
(Subscribers)
 
(Witnesses)

 
 
SUBSCRIBED this 5th day of November 2001
 

--------------------------------------------------------------------------------


 
BYE-LAWS
 
of
 
ARJO WIGGINS (BERMUDA) HOLDINGS LIMITED
 
I HEREBY CERTIFY that the within written Bye-Laws are a true copy of the
Bye-Laws of Arjo Wiggins (Bermuda) Holdings Limited as subscribed by the
subscribers to the Memorandum of Association and approved at the Statutory
meeting of the above Company on November, 2001.
 
 
 
/s/ Alan Bossin
, Director

 
 
Prepared by
Messrs Appleby Spurling & Kempe
Cedar House
41 Cedar Avenue
Hamilton, Bermuda
 

--------------------------------------------------------------------------------


 
INDEX
 
BYE-LAW
 
SUBJECT
 
PAGE
 
 
 
 
 
1
 
Interpretation
 
1-3
2
 
Registered Office
 
3
3,4
 
Share Rights
 
3-6
5,6
 
Modification of Rights
 
6, 7
7-9
 
Shares
 
7
10-12
 
Certificates
 
8
13
 
Register of Shareholders
 
8-9
14
 
Register of Directors and Officers
 
9
15-18
 
Transfer of Shares
 
9, 10
19-21
 
Transmission of Shares
 
10, 11
22
 
General Meetings and Written Resolutions
 
11, 12
23,24
 
Notice of General Meetings
 
13
25-31
 
Proceedings at General Meetings
 
13-15
32-43
 
Voting
 
15-18
44-49
 
Proxies and Corporate Representatives
 
18-20
50-52
 
Appointment and Removal of Directors
 
21
53
 
Resignation and Disqualification of Directors
 
22
54-56
 
Alternate Directors
 
22, 23
57
 
Directors' Fees and Additional Remuneration and Expenses
 
23, 24
58
 
Directors' Interests
 
24, 25
59-61
 
Powers and Duties of the Board
 
25, 26
62-64
 
Delegation of the Board's Powers
 
26, 27

 

--------------------------------------------------------------------------------


 
BYE-LAW
 
SUBJECT
 
PAGE
 
 
 
 
 
65-73
 
Proceedings of the Board
 
28-30
74
 
Officers
 
30, 31
75
 
Minutes
 
31
76,77
 
Secretary and Resident Representative
 
31, 32
78
 
The Seal
 
32
79-84
 
Dividends and Other Payments
 
33-35
85
 
Reserves
 
35
86,87
 
Capitalization of Profits
 
35, 36
88
 
Record Dates
 
36
89-91
 
Accounting Records
 
37
92
 
Audit
 
37, 38
93-95
 
Service of Notices and Other Documents
 
38, 39
96
 
Winding Up
 
39
97-101
 
Indemnity
 
39-41
102
 
Amalgamation
 
41, 42
103
 
Continuation
 
42
104
 
Alteration of Bye-Laws
 
42

 

--------------------------------------------------------------------------------


 
BYE-LAWS
of
ARJO WIGGINS (BERMUDA) HOLDINGS LIMITED
 
INTERPRETATION
 
1.      (1)                                                     In these
Bye-Laws unless the context otherwise requires -
 
"Bermuda" means the Islands of Bermuda;
 
"Board" means the Board of Directors of the Company or the Directors present at
a meeting of Directors at which there is a quorum;
 
"the Companies Acts" means every Bermuda statute from time to time in force
concerning companies insofar as the same applies to the Company;
 
"Company" means the company incorporated in Bermuda under the name of Aijo
Wiggins (Bermuda) Holdings Limited on November, 2001;
 
"Director" means such person or persons as shall be appointed to the Board from
time to time pursuant to Bye-Law 50;
 
"Independent Director" has the meaning given to such term in the Company's
Memorandum of Association;
 
"Insurer" has the meaning given to such term in the Relationship Agreement;
 
"Officer" means a person appointed by the Board pursuant to Bye- Law 74 of these
Bye-Laws and shall not include an auditor of the Company;
 
"paid up" means paid up or credited as paid up;
 

--------------------------------------------------------------------------------


 
"Policy" has the meaning given to such term in the Relationship Agreement;
 
"Relationship Agreement" means that certain Relationship Agreement to be entered
into by and among Arjo Wiggins Appleton p.l.c., Arjo Wiggins Appleton (Bermuda)
Limited, Paperweight Development Corp., PDC Capital Corporation and the Company;
"Register" means the Register of Shareholders of the Company; "Registered
Office" means the registered office for the time being of the Company;
 
"Resident Representative" means the individual (or, if permitted in accordance
with the Companies Acts, the company) appointed to perform the duties of
resident representative set out in the Companies Acts and includes any assistant
or deputy Resident Representative appointed by the Board to perform any of the
duties of the Resident Representative;
 
"Resolution" means a resolution of the Shareholders or, where required, of a
separate class or separate classes of Shareholders, adopted either in general
meeting or by written resolution, in accordance with the provisions of these
Bye-Laws;
 
"Seal" means the common seal of the Company and includes any duplicate thereof;
 
"Secretary" includes a temporary or assistant or deputy Secretary and any person
appointed by the Board to perform any of the duties of the Secretary;
 
"Shareholder" means a shareholder or member of the Company; "these Bye-Laws"
means these Bye-Laws in their present form or as from time to time amended;
 
(2)                                                     For the purposes of
these Bye-Laws a corporation shall be deemed to be present in person if its
representative duly authorised pursuant to the Companies Acts is present;
 
2

--------------------------------------------------------------------------------


 
(3)                                                     Words importing only the
singular number include the plural number and vice versa;
 
(4)                                                     Words importing only the
masculine gender include the feminine and neuter genders respectively;
 
(5)                                                     Words importing persons
include companies or associations or bodies of persons, whether corporate or
un-incorporate;
 
(6)                                                     Reference to writing
shall include typewriting, printing, lithography, photography and other modes of
representing or reproducing words in a legible and non-transitory form;
 
(7)                                                     Any words or expressions
defined in the Companies Acts in force at the date when these Bye-Laws or any
part thereof are adopted shall bear the same meaning in these Bye-Laws or such
part (as the case may be).
 
(8)                                                     These Bye-laws shall be
read and construed as one with the Relationship Agreement, the provisions of
which are hereby incorporated into these Bye-laws. In the event of a conflict
between the provisions of these Bye-laws and the Relationship Agreement, the
provisions of the Relationship Agreement shall prevail save and to the extent
only that they or any of them conflict with the Companies Act.
 
REGISTERED OFFICE
 
2.                                       The Registered Office shall be at such
place in Bermuda as the Board shall from time to time appoint.
 
SHARE RIGHTS
 
3.                                       Subject to any special rights conferred
on the holders of any share or class of shares, any share in the Company may be
issued with or have attached
 
3

--------------------------------------------------------------------------------


 
thereto such preferred, deferred, qualified or other special rights or such
restrictions, whether in regard to dividend, voting, return of capital or
otherwise, as the Company may by Resolution determine or, if there has not been
any such determination or so far as the same shall not make specific provision,
as the Board may determine.
 
4.           (1)                                         The share capital of
the Company shall consist of the following:
 
 (a)                                   Class A Common Shares
 
(i)                                     Amount - The Company may issue no more
than twelve- thousand (12,000) Class A Common shares.
 
(ii)                                  Voting Rights - The holders of the Class A
Common Shares shall be entitled to receive notice of and to attend and vote at
all meetings of Shareholders of the Company, except meetings at which only
holders of another specified class or a series of shares are entitled to vote,
and shall be entitled to one vote in respect of each Class A share held at all
such meetings.
 
(iii)                               Dividends - Subject to Bye-Law 79, the
holders of the Class A Common Shares have the right to receive dividends as and
when the Board deems fit.
 
(iv)                              Liquidation -In the event of the liquidation,
dissolution or winding up of the Company or other distribution of the property
or assets of the Company among its Shareholders for the purpose of winding up
its affairs, whether voluntary or involuntary, the holders of the Class A Common
Shares shall be entitled, subject to any prior rights of the holders of any
other class of shares ranking senior to the Class A Common Shares with respect
to such distributions, to receive the remaining property of the Company.
 
(b)                                      Class B Preference Share
 
4

--------------------------------------------------------------------------------


 
(i)                                     Amount - The Company may issue no more
than one (1) Class B Preference Share, which shall be held at all times by an
Independent Shareholder.
 
(ii)                                  Voting Rights - Except as provided in
Bye-Law 32, the holder of the Class B Preference Share shall not be entitled to
receive notice of or to attend or vote at general meetings of Shareholders of
the Company.
 
(iii)                               Dividends - The holder of the Class B
Preference Share shall have no right to receive dividends.
 
(iv)                              Liquidation - In the event of the liquidation,
dissolution or winding up of the Company or other distribution of the property
or assets of the Company among its Shareholders for the purpose of winding up
its affairs, whether voluntary or involuntary, the holder of the Class B
Preference Share shall be entitled, in priority to the rights of the holders of
the Class A Common Shares, to receive the capital paid up on the Class B
Preference Share.
 
(e)                                      Subject to the Companies Acts, any
other preference shares may, with the sanction of a resolution of the Board, be
issued on terms:
 
(i)                                                   that they are to be
redeemed on the happening of a specified event or on a given date; and/or,
 
(ii)                                                that they are liable to be
redeemed at the option of the Company; and/or,
 
(iii)                                             if authorised by the
memorandum/incorporating act of the Company, that they are liable to be redeemed
at the option of the holder.
 
5

--------------------------------------------------------------------------------


 
The terms and manner of redemption shall be provided for in such resolution of
the Board and shall be attached to but shall not form part of these Bye-Laws
 
(2)                                                The Board may, at its
discretion and without the sanction of a Resolution authorise the purchase by
the Company of its own shares upon such terms as the Board may in its discretion
determine PROVIDED ALWAYS that such purchase is effected in accordance with the
provisions of the Companies Acts.
 
MODIFICATION OF RIGHTS
 
5.                                       Subject to the Companies Acts, all or
any of the special rights for the time being attached to any class of shares for
the time being issued may from time to time (whether or not the Company is being
wound up) be altered or abrogated with the consent in writing of the holders of
not less than seventy five percent of the issued shares of that class or with
the sanction of a resolution passed at a separate general meeting of the holders
of such shares voting in person or by proxy. To any such separate general
meeting, all the provisions of these Bye-Laws as to general meetings of the
Company shall mutatis mutandis apply, but so that the necessary quorum shall be
two or more persons holding or representing by proxy any of the shares of the
relevant class, that every holder of shares of the relevant class shall be
entitled on a poll to one vote for every such share held by him and that any
holder of shares of the relevant class present in person or by proxy may demand
a poll; provided, however, that if the Company or a class of Shareholders shall
have only one Shareholder, one Shareholder present in person or by proxy shall
constitute the necessary quorum.
 
6.                                       The special rights conferred upon the
holders of any shares or class of shares shall not, unless otherwise expressly
provided in the rights attaching to or
 
6

--------------------------------------------------------------------------------


 
the terms of issue of such shares, be deemed to be altered by the creation or
issue of further shares ranking pan i passu therewith.
 
SHARES
 
7.                                       Subject to the provisions of these
Bye-Laws, the unissued shares of the Company (whether forming part of the
original capital or any increased capital) shall be at the disposal of the
Board, which may offer, allot, grant options over or otherwise dispose of them
to such persons, at such times and for such consideration and upon such terms
and conditions as the Board may determine.
 
8.                                       The Board may in connection with the
issue of any shares exercise all powers of paying commission and brokerage
conferred or permitted by law.
 
9.                                       Except as ordered by a court of
competent jurisdiction or as required by law, no person shall be recognised by
the Company as holding any share upon trust and the Company shall not be bound
by or required in any way to recognise (even when having notice thereof) any
equitable, contingent, future or partial interest in any share or any interest
in any fractional part of a share or (except only as otherwise provided in these
Bye-Laws, or by law) any other right in respect of any share except an absolute
right to the entirety thereof in the registered holder.
 
CERTIFICATES
 
10.                                 The preparation, issue and delivery of
certificates shall be governed by the Companies Acts. In the case of a share
held jointly by several persons, delivery of a certificate to one of several
joint holders shall be sufficient delivery to all.
 
7

--------------------------------------------------------------------------------


 
11.                            If a share certificate is defaced, lost or
destroyed it may be replaced without fee but on such terms (if any) as to
evidence and indemnity and to payment of the costs and out of pocket expenses of
the Company in investigating such evidence and preparing such indemnity as the
Board may think fit and, in case of defacement, on delivery of the old
certificate to the Company.
 
12.                            All certificates for share or loan capital or
other securities of the Company (other than letters of allotment, scrip
certificates and other like documents) shall, except to the extent that the
terms and conditions for the time being relating thereto otherwise provide, be
issued under the Seal. The Board may by resolution determine, either generally
or in any particular case, that any signatures on any such certificates need not
be autographic but may be affixed to such certificates by some mechanical means
or may be printed thereon or that such certificates need not be signed by any
persons.
 
REGISTER OF SHAREHOLDERS
 
13.                            The Secretary shall establish and maintain the
Register at the Registered Office in the manner prescribed by the Companies
Acts. Unless the Board otherwise determines, the Register shall be open to
inspection in the manner prescribed by the Companies Acts between 10.00 a.m. and
12.00 noon on every working day. Unless the Board so determines, no Shareholder
or intending Shareholder shall be entitled to have entered in the Register any
indication of any trust or any equitable, contingent, future or partial interest
in any share or any interest in any fractional part of a share and if any such
entry exists or is permitted by the Board it shall not be deemed to abrogate any
of the provisions of Bye-Law 9.
 
8

--------------------------------------------------------------------------------


 
REGISTER OF DIRECTORS AND OFFICERS
 
14.                                 The Secretary shall establish and maintain a
register of the Directors and Officers of the Company as required by the
Companies Acts. The register of Directors and Officers shall be open to
inspection in the manner prescribed by the Companies Acts between 10:00 a.m. and
12:00 noon on every working day.
 
TRANSFER OF SHARES
 
15.                                 Subject to the Companies Acts and to such of
the restrictions contained in the Relationship Agreement and these Bye-Laws as
may be applicable, any Shareholder may transfer all or any of his shares by an
instrument of transfer in the usual common form or in any other form which the
Board may approve.
 
16.                                 The instrument of transfer of a share shall
be signed by or on behalf of the transferor and where any share is not
filly-paid, the transferee and the transferor shall be deemed to remain the
holder of the share until the name of the transferee is entered in the Register
in respect thereof. All instruments of transfer when registered may be retained
by the Company. The Board may, in its absolute discretion and without assigning
any reason therefor, decline to register any transfer of any share which is not
a fully-paid share. The Board may also decline to register any transfer unless:-
 
(1)                                  the instrument of transfer is duly stamped
and lodged with the Company, accompanied by the certificate for the shares to
which it relates, and such other evidence as the Board may reasonably require to
show the right of the transferor to make the transfer,
 
(2)                                  the instrument of transfer is in respect of
only one class of share,
 
(3)                                  where applicable, the permission of the
Bermuda Monetary Authority with respect thereto has been obtained.
 
9

--------------------------------------------------------------------------------


 
Subject to any directions of the Board from time to time in force, the Secretary
may exercise the powers and discretions of the Board under this Bye-Law and
Bye-Laws 15 and 17.
 
17.                                 If the Board declines to register a transfer
it shall, within three months after the date on which the instrument of transfer
was lodged, send to the transferee notice of such refusal.
 
18.                                 No fee shall be charged by the Company for
registering any transfer, probate, letters of administration, certificate of
death or marriage, power of attorney, distringas or stop notice, order of court
or other instrument relating to or affecting the title to any share, or
otherwise making an entry in the Register relating to any share.
 
TRANSMISSION OF SHARES
 
19.                                 Any person becoming entitled to a share by
operation of applicable law may, subject as hereafter provided and upon such
evidence being produced as may from time to time be required by the Board as to
his entitlement, either be registered himself as the holder of the share or
elect to have some person nominated by him registered as the transferee thereof.
If the person so becoming entitled elects to be registered himself, he shall
deliver or send to the Company a notice in writing signed by him stating that he
so elects. If he shall elect to have his nominee registered, he shall signify
his election by signing an instrument of transfer of such share in favour of his
nominee. All the limitations, restrictions and provisions of these Bye-Laws
relating to the right to transfer and the registration of transfer of shares
shall be applicable to any such notice or instrument of transfer as aforesaid as
if the event giving rise to the transmission had not occurred and the notice or
instrument of transfer was an instrument of transfer signed by such Shareholder.
 
10

--------------------------------------------------------------------------------


 
20.                                 A person becoming entitled to a share in
consequence by operation of applicable law shall (upon such evidence being
produced as may from time to time be required by the Board as to his
entitlement) be entitled to receive and may give a discharge for any dividends
or other moneys payable in respect of the share, but he shall not be entitled in
respect of the share to receive notices of or to attend or vote at general
meetings of the Company or, save as aforesaid, to exercise in respect of the
share any of the rights or privileges of a Shareholder until he shall have
become registered as the holder thereof. The Board may at any time give notice
requiring such person to elect either to be registered himself or to transfer
the share and, if the notice is not complied with within sixty days, the Board
may thereafter withhold payment of all dividends and other moneys payable in
respect of the shares until the requirements of the notice have been complied
with.
 
21.                                 Subject to any directions of the Board from
time to time in force, the Secretary may exercise the powers and discretions of
the Board under Bye- Laws 19 and 20.
 
GENERAL MEETINGS AND WRITTEN RESOLUTIONS
 
22.         (1)                                   The Board shall convene and
the Company shall hold general meetings as Annual General Meetings in accordance
with the requirements of the Companies Acts at such times and places as the
Board shall appoint. The Board may, whenever it thinks fit, and shall, when
required by the Companies Acts, convene general meetings other than Annual
General Meetings which shall be called Special General Meetings.
 
(2)                                  Except in the case of the removal of
auditors or Directors, anything which may be done by resolution in general
meeting may, without a
 
11

--------------------------------------------------------------------------------


 
meeting and without any previous notice being required, be done by resolution in
writing, signed by all of the Shareholders or any class thereof or their
proxies, or in the case of a Shareholder that is a corporation (whether or not a
company within the meaning of the Companies Acts) on behalf of such Shareholder,
being all of the Shareholders of the Company or any class thereof who at the
date of the resolution in writing would be entitled to attend a meeting and vote
on the resolution. Such resolution in writing may be signed in as many
counterparts as may be necessary.
 
(3)                                  For the purposes of this Bye-Law, the date
of the resolution in writing is the date when the resolution is signed by, or on
behalf of, the last Shareholder to sign and any reference in any enactment to
the date of passing of a resolution is, in relation to a resolution in writing
made in accordance with this section, a reference to such date.
 
(4)                                  A resolution in writing made in accordance
with this Bye-Law is as valid as if it had been passed by the Company in general
meeting or, if applicable, by a meeting of the relevant class of Shareholders of
the Company, as the case may be. A resolution in writing made in accordance with
this section shall constitute minutes for the purposes of the Companies Acts and
these Bye-Laws.
 
NOTICE OF GENERAL MEETINGS
 
23.                                 An Annual General Meeting shall be called by
not less than thirty days notice in writing and a Special General Meeting shall
be called by not less than five days notice in writing. The notice shall be
exclusive of the day on which it is served or deemed to be served and of the day
for which it is given, and shall specify the place, day and time of the meeting,
and, the nature of the business to be considered. Notice of every general
meeting shall be given in any manner permitted by Bye-Laws 93 and 94 to all
 
12

--------------------------------------------------------------------------------


 
Shareholders other than such as, under the provisions of these Bye-Laws or the
terms of issue of the shares they hold, are not entitled to receive such notice
from the Company and to any Director or Resident Representative who or which has
delivered a written notice upon the Registered Office requiring that such notice
be sent to him or it. Notwithstanding that a meeting of the Company is called by
shorter notice than that specified in this Bye-Law, it shall be deemed to have
been duly called if it is so weed by all the Shareholders entitled to attend and
vote thereat;
 
24.                                 The accidental omission to give notice of a
meeting or (in cases where instruments of proxy are sent out with the notice)
the accidental omission to send such instrument of proxy to, or the non-receipt
of notice of a meeting or such instrument of proxy by, any person entitled to
receive such notice shall not invalidate the proceedings at that meeting.
 
PROCEEDINGS AT GENERAL MEETINGS
 
25.                                 No business shall be transacted at any
general meeting unless a quorum is present when the meeting proceeds to
business, but the absence of a quorum shall not preclude the appointment, choice
or election of a chairman which shall not be treated as part of the business of
the meeting. Save as otherwise provided by these Bye-Laws, at least two
Shareholders present in person or by proxy and entitled to vote shall be a
quorum for all purposes; provided, however, that if the Company or a class of
Shareholders shall have only one Shareholder, one Shareholder present in person
or by proxy shall constitute the necessary quorum.
 
26.                                 If within five minutes (or such longer time
as the chairman of the meeting may determine to wait) after the time appointed
for the meeting, a quorum is not present, the meeting, if convened on the
requisition of Shareholders,
 
13

--------------------------------------------------------------------------------


 
shall be dissolved. In any other case, it shall stand adjourned to such other
day and such other time and place as the chairman of the meeting may determine
and at such adjourned meeting two Shareholders present in person or by proxy
shall be a quorum provided that if the Company or a class of Shareholders shall
have only one Shareholder, one Shareholder present in person or by proxy shall
constitute the necessary quorum. The Company shall give not less than five days
notice of any meeting adjourned through want of a quorum and such notice shall
state that the sole Shareholder or, if more than one, two Shareholders present
in person or by proxy (whatever the number of shares held by them) shall be a
quorum.
 
27.                                 A meeting of the Shareholders or any class
thereof may be held by means of such telephone, electronic or other
communication facilities as permit all persons participating in the meeting to
communicate with each other simultaneously and instantaneously and participation
in such a meeting shall constitute presence in person at such meeting.
 
28.                                 Each Director upon giving the notice
referred to in Bye-Law 23 above, and the Resident Representative, if any, shall
be entitled to attend and speak at any general meeting of the Company.
 
29.                                 The Chairman (if any) of the Board or, in
his absence, the President shall preside as chairman at every general meeting.
If there is no such Chairman or President, or if at any meeting neither the
Chairman nor the President is present within five minutes after the time
appointed for holding the meeting, or if neither of them is willing to act as
chairman, the Directors present shall choose one of their number to act or if
one Director only is present he shall preside as chairman if willing to act. If
no Director is present, or if each of the Directors present declines to take the
chair, the persons present and entitled to vote on a poll shall elect one of
their number to be chairman.
 
14

--------------------------------------------------------------------------------


 
30.                                 The chairman of the meeting may, with the
consent of any meeting at which a quorum is present (and shall if so directed by
the meeting), adjourn the meeting from time to time and from place to place but
no business shall be transacted at any adjourned meeting except business which
might lawfully have been transacted at the meeting from which the adjournment
took place. When a meeting is adjourned for three months or more, notice of the
adjourned meeting shall be given as in the case of an original meeting.
 
31.                                 Save as expressly provided by these
Bye-Laws, it shall not be necessary to give any notice of an adjournment or of
the business to be transacted at an adjourned meeting.
 
VOTING
 
32.                                 Save where a greater majority is required by
the Companies Acts or these Bye-Laws, any question proposed for consideration at
any general meeting shall be decided on by a simple majority of votes cast;
provided, that to the extent the Memorandum of Association of the Company
requires the affirmative vote or consent of an Independent Shareholder, then
such question shall also require such vote or consent.
 
33.                                 At any general meeting, a resolution put to
the vote of the meeting shall be decided on a show of hands unless (before or on
the declaration of the result of the show of hands or on the withdrawal of any
other demand for a poll) a poll is demanded by:-
 
the chairman of the meeting; or
 
at least three Shareholders present in person or represented by proxy; or
 
15

--------------------------------------------------------------------------------


 
(3)                                  any Shareholder or Shareholders present in
person or represented by proxy and holding between them not less than one tenth
of the total voting rights of all the Shareholders having the right to vote at
such meeting; or
 
(4)                                  a Shareholder or Shareholders present in
person or represented by proxy holding shares conferring the right to vote at
such meeting, being shares on which an aggregate sum has been paid up equal to
not less than one tenth of the total sum paid up on all such shares conferring
such right.
 
The demand for a poll may be withdrawn by the person or any of the persons
making it at any time prior to the declaration of the result. Unless a poll is
so demanded and the demand is not withdrawn, a declaration by the chairman that
a resolution has, on a show of hands, been carried or carried unanimously or by
a particular majority or not carried by a particular majority or lost shall be
final and conclusive, and an entry to that effect in the minute book of the
Company shall be conclusive evidence of the fact without proof of the number or
proportion of votes recorded for or against such resolution.
 
34.                                 If a poll is duly demanded, the result of
the poll shall be deemed to be the resolution of the meeting at which the poll
is demanded.
 
35.                                 A poll demanded on the election of a
chairman, or on a question of adjournment, shall be taken forthwith. A poll
demanded on any other question shall be taken in such manner and either
forthwith or at such time (being not later than three months after the date of
the demand) and place as the chairman shall direct. It shall not be necessary
(unless the chairman otherwise directs) for notice to be given of a poll.
 
16

--------------------------------------------------------------------------------


 
36.           The demand for a poll shall not prevent the continuance of a
meeting for the transaction of any business other than the question on which the
poll has been demanded and it may be withdrawn at any time before the close of
the meeting or the taking of the poll, whichever is the earlier.
 
37.           On a poll, votes may be cast either personally or by proxy.
 
38.           A person entitled to more than one vote on a poll need not use all
his votes or cast all the votes he uses in the same way.
 
39.           In the case of an equality of votes at a general meeting, whether
on a show of hands or on a poll, the chairman of such meeting shall not be
entitled to a second or casting vote and the resolution shall fail.
 
40.           In the case of joint holders of a share, the vote of the senior
who tenders a vote, whether in person or by proxy, shall be accepted to the
exclusion of the votes of the other joint holders, and for this purpose
seniority shall be determined by the order in which the names stand in the
Register in respect of the joint holding.
 
41.           A Shareholder who is a patient for any purpose of any statute or
applicable law relating to mental health or in respect of whom an order has been
made by any Court having jurisdiction for the protection or management of the
affairs of persons incapable of managing their own affairs may vote, whether on
a show of hands or on a poll, by his receiver, committee, curator bonis or other
person in the nature of a receiver, committee or curator bonis appointed by such
Court and such receiver, committee, curator bonis or other person may vote on a
poll by proxy, and may otherwise act and be treated as such Shareholder for the
purpose of general meetings.
 
17

--------------------------------------------------------------------------------


 
42.           No Shareholder shall, unless the Board otherwise determines, be
entitled to vote at any general meeting unless all calls or other sums presently
payable by him in respect of shares in the Company have been paid.
 
43.           If;
 
(1)           any objection shall be raised to the qualification of any voter;
or,
 
(2)           any votes have been counted which ought not to have been counted
or which might have been rejected; or,
 
(3)           any votes are not counted which ought to have been counted, the
objection or error shall not vitiate the decision of the meeting or adjourned
meeting on any resolution unless the same is raised or pointed out at the
meeting or, as the case may be, the adjourned meeting at which the vote objected
to is given or tendered or at which the error occurs. Any objection or error
shall be referred to the chairman of the meeting and shall only vitiate the
decision of the meeting on any resolution if the chairman decides that the same
may have affected the decision of the meeting. The decision of the chairman on
such matters shall be final and conclusive.
 
PROXIES AND CORPORATE REPRESENTATIVES
 
44.           The instrument appointing a proxy shall be in writing under the
hand of the appointor or of his attorney authorised by him in writing or, if the
appointor is a corporation, either under its seal or under the hand of an
officer, attorney or other person authorised to sign the same.
 
45.           Any Shareholder may appoint a standing proxy or (if a corporation)
representative by depositing at the Registered Office a proxy or (if a
corporation) an authorisation and such proxy or authorisation shall be valid for
all general meetings and adjournments thereof or, resolutions in writing,
 
18

--------------------------------------------------------------------------------


 
as the case may be, until notice of revocation is received at the Registered
Office. Where a standing proxy or authorisation exists, its operation shall be
deemed to have been suspended at any general meeting or adjournment thereof at
which the Shareholder is present or in respect to which the Shareholder has
specially appointed a proxy or representative. The Board may from time to time
require such evidence as it shall deem necessary as to the due execution and
continuing validity of any such standing proxy or authorisation and the
operation of any such standing proxy or authorisation shall be deemed to be
suspended until such time as the Board determines that it has received the
requested evidence or other evidence satisfactory to it.
 
46.           Subject to Bye-Law 45, the instrument appointing a proxy together
with such other evidence as to its due execution as the Board may from time to
time require, shall be delivered at the Registered Office (or at such place as
may be specified in the notice convening the meeting or in any notice of any
adjournment or, in either case or the case of a written resolution, in any
document sent therewith) prior to the holding of the relevant meeting or
adjourned meeting at which the person named in the instrument proposes to vote
or, in the case of a poll taken subsequently to the date of a meeting or
adjourned meeting, before the time appointed for the taking of the poll, or, in
the case of a written resolution, prior to the effective date of the written
resolution and in default the instrument of proxy shall not be treated as valid.
 
47.           instruments of proxy shall be in any common form or in such other
form as the Board may approve and the Board may, if it thinks fit, send out with
the notice of any meeting or any written resolution forms of instruments of
proxy for use at that meeting or in connection with that written resolution. The
instrument of proxy shall be deemed to confer authority to demand or join in
demanding a poll and to vote on any amendment of a written
 
19

--------------------------------------------------------------------------------


 
resolution or amendment of a resolution put to the meeting for which it is given
as the proxy thinks fit. The instrument of proxy shall unless the contrary is
stated therein be valid as well for any adjournment of the meeting as for the
meeting to which it relates.
 
48.           A vote given in accordance with the terms of an instrument of
proxy shall be valid notwithstanding the previous death or unsoundness of mind
of the principal, or revocation of the instrument of proxy or of the authority
under which it was executed, provided that no intimation in writing of such
death, unsoundness of mind or revocation shall have been received by the Company
at the Registered Office (or such other place as may be specified for the
delivery of instruments of proxy in the notice convening the meeting or other
documents sent therewith) one hour at least before the commencement of the
meeting or adjourned meeting, or the taking of the poll, or the day before the
effective date of any written resolution at which the instrument of proxy is
used.
 
49.           Subject to the Companies Acts, the Board may at its discretion
waive any of the provisions of these Bye-Laws related to proxies or
authorisations and, in particular, may accept such verbal or other assurances as
it thinks fit as to the right of any person to attend and vote on behalf of any
Shareholder at general meetings or to sign written resolutions.
 
APPOINTMENT AND REMOVAL OF DIRECTORS
 
50.           The number of Directors shall be such number not less than two as
the Company by Resolution may from time to time determine, and, subject to the
Companies Acts and these Bye-Laws, the Directors shall serve until the
termination of the next Annual General Meeting following their appointment. All
Directors, upon election or appointment (except upon
 
20

--------------------------------------------------------------------------------


 
election at an Annual General Meeting), must provide written acceptance of their
appointment, in such form as the Board may think fit, by notice in writing to
the Registered Office within thirty days of their appointment.
 
51.           The Company shall at the Annual General Meeting and may by
Resolution determine the minimum and the maximum number of Directors and may by
Resolution determine that one or more vacancies in the Board shall be deemed
casual. vacancies for the purposes of these Bye-Laws. Without prejudice to the
power of the Company by Resolution in pursuance of any of the provisions of
these Bye-Laws to appoint any person to be a Director, the Board, so long as a
quorum of Directors remains in office, shall have power at any time and from
time to time to appoint any individual to be a Director so as to fill a casual
vacancy.
 
52.           The Company may in a Special General Meeting called for that
purpose remove a Director provided notice of any such meeting shall be served
upon the Director concerned not less than 14 days before the meeting and he
shall be entitled to be heard at that meeting. Any vacancy created by the
removal of a Director at a Special General Meeting may be filled at the Meeting
by the election of another Director in his place or, in the absence of any such
election, by the Board.
 
RESIGNATION AND DISQUALIFICATION OF DIRECTORS
 
53.           The office of a Director shall be vacated upon the happening of
any of the following events:
 
(1)             if he resigns his office by notice in writing delivered to the
Registered Office or tendered at a meeting of the Board;
 
21

--------------------------------------------------------------------------------


 
(2)             if he becomes of unsound mind or a patient for any purpose of
any statute or applicable law relating to mental health and the Board resolves
that his office is vacated;
 
(3)             if he becomes bankrupt under the laws of any country or
compounds with his creditors;
 
(4)             if he is prohibited by law from being a Director;
 
(5)             if he ceases to be a Director by virtue of the Companies Acts or
is removed from office pursuant to these Bye-Laws.
 
ALTERNATE DIRECTORS
 
54.           A Director may appoint and remove his own Alternate Director. Any
appointment or removal of an Alternate Director by a Director shall be effected
by depositing a notice of appointment or removal with the Secretary at the
Registered Office, signed by such Director, and such appointment or removal
shall become effective on the date of receipt by the Secretary. Any Alternate
Director may be removed by resolution of the Board. Subject as aforesaid, the
office of Alternate Director shall continue until the next annual election of
Directors or, if earlier, the date on which the relevant Director ceases to be a
Director. An Alternate Director may also be a Director in his own right and may
act as alternate to more than one Director.
 
55.           An Alternate Director shall be entitled to receive notices of all
meetings of Directors, to attend, be counted in the quorum and vote at any such
meeting at which any Director to whom he is alternate is not personally present,
and generally to perform all the functions of any Director to whom he is
alternate in his absence.
 
56.           Every person acting as an Alternate Director shall (except as
regards powers to appoint an alternate and remuneration) be subject in all
respects to the
 
22

--------------------------------------------------------------------------------


 
provisions of these Bye-Laws relating to Directors and shall alone be
responsible to the Company for his acts and defaults and shall not be deemed to
be the agent of or for any Director for whom he is alternate. An Alternate
Director may be paid expenses and shall be entitled to be indemnified by the
Company to the same extent mutatis mutandis as if he were a Director. Every
person acting as an Alternate Director shall have one vote for each Director for
whom he acts as alternate (in addition to his own vote if he is also a
Director). The signature of an Alternate Director to any resolution in writing
of the Board or a committee of the Board shall, unless the terms of his
appointment provides to the contrary, be as effective as the signature of the
Director or Directors to whom he is alternate.
 
23

--------------------------------------------------------------------------------


 
DIRECTORS' FEES AND ADDITIONAL REMUNERATION AND
EXPENSES
 
57.           The amount, if any, of Directors' fees shall from time to time be
determined by the Company by Resolution and in the absence of a determination to
the contrary such fees shall be deemed to accrue from day to day. Each Director
may be paid his reasonable travel, hotel and incidental expenses in attending
and returning from meetings of the Board or committees constituted pursuant to
these Bye-Laws or general meetings and shall be paid all expenses properly and
reasonably incurred by him in the conduct of the Company's business or in the
discharge of his duties as a Director. Any Director who, by request, goes or
resides abroad for any purposes of the Company or who performs services which in
the opinion of the Board go beyond the ordinary duties of a Director may be paid
such extra remuneration (whether by way of salary, commission, participation in
profits or otherwise) as the Board may determine, and such extra remuneration
shall be in addition to any remuneration provided for by or pursuant to any
other Bye-Law.
 
DIRECTORS' INTERESTS
 
58.           (1)           A Director may hold any other office or place of
profit with the Company (except that of auditor) in conjunction with his office
of Director for such period and upon such terms as the Board may determine, and
may be paid such extra remuneration therefor (whether by way of salary,
commission, participation in profits or otherwise) as the Board may determine,
and such extra remuneration shall be in addition to any remuneration provided
for by or pursuant to any other Bye-Law.
 
24

--------------------------------------------------------------------------------


 
(2)           A Director may act by himself or his firm in a professional
capacity for the Company (otherwise than as auditor) and he or his firm shall be
entitled to remuneration for professional services as if he were not a Director.
 
(3)           Subject to the provisions of the Companies Acts, a Director may
notwithstanding his office be a party to, or otherwise interested in, any
transaction or arrangement with the Company or in which the Company is otherwise
interested; and be a director or other officer of, or employed by, or a party to
any transaction or arrangement with, or otherwise interested in, any body
corporate promoted by the Company or in which the Company is interested. The
Board may also -cause the voting power conferred by the shares in any other
company held or owned by the Company to be exercised in such manner in all
respects as it thinks fit, including the exercise thereof in favour of any
resolution appointing the Directors or any of them to be directors or officers
of such other company, or voting or providing for the payment of remuneration to
the directors or officers of such other company.
 
( 4 )         So long as, where it is necessary, he declares the nature of his
interest at the first opportunity at a meeting of the Board or by writing to the
Directors as required by the Companies Acts, a Director shall not by reason of
his office be accountable to the Company for any benefit which he derives from
any office or employment to which these Bye-Laws allow him to be appointed or
from any transaction or arrangement in which these Bye-Laws allow him to be
interested, and no such transaction or arrangement shall be liable to be avoided
on the ground of any interest or benefit.
 
(5)           Subject to the Companies Acts and any further disclosure required
thereby, a general notice to the Directors by a Director or Officer declaring
that he is a director or officer or has an interest in a person
 
25

--------------------------------------------------------------------------------


 
and is to be regarded as interested in any transaction or arrangement made with
that person, shall be a sufficient declaration of interest in relation to any
transaction or arrangement so made.
 
POWERS AND DUTIES OF THE BOARD
 
59.           Subject to the provisions of the Companies Acts, these Bye-Laws
and the Relationship Agreement and to any directions given by the Company by
Resolution, the Board shall manage the business of the Company and may pay all
expenses incurred in promoting and incorporating the Company and may exercise
all the powers of the Company. No alteration of these Bye- Laws and no such
direction shall invalidate any prior act of the Board which would have been
valid if that alteration had not been made or that direction had not been given.
The powers given by this Bye-Law shall not be limited by any special power given
to the Board by these Bye-Laws and a meeting of the Board at which a quorum is
present shall be competent to exercise all the powers, authorities and
discretions for the time being vested in or exercisable by the Board.
 
60.           All cheques, promissory notes, drafts, bills of exchange and other
instruments, whether negotiable or transferable or not, and all receipts for
money paid to the Company shall be signed, drawn, accepted, endorsed or
otherwise executed, as the case may be, in such manner as the Board shall from
time to time by resolution determine.
 
61.           The Board may from time to time appoint one or more of its body to
be a managing director, joint managing director or an assistant managing
director or to hold any other employment or executive office with the Company
for such period and upon such terms as the Board may determine and may revoke or
terminate any such appointments. Any such revocation or
 
26

--------------------------------------------------------------------------------


 
termination as aforesaid shall be without prejudice to any claim for damages
that such Director may have against the Company or the Company may have against
such Director for any breach of any contract of service between him and the
Company which may be involved in such revocation or termination. Any person so
appointed shall receive such remuneration (if any) (whether by way of salary,
commission, participation in profits or otherwise) as the Board may determine,
and either in addition to or in lieu of his remuneration as a Director. -
 
DELEGATION OF THE BOARD'S POWERS
 
62.           The Board may by power of attorney appoint any company, firm or
person or any fluctuating body of persons, whether nominated directly or
indirectly by the Board, to be the attorney or attorneys of the Company for such
purposes and with such powers, authorities and discretions (not exceeding those
vested in or exercisable by the Board under these Bye-Laws) and for such period
and subject to such conditions as it may think fit, and any such power of
attorney may contain such provisions for the protection and convenience of
persons dealing with any such attorney and of such attorney as the Board may
think fit, and may also authorise any such attorney to sub- delegate all or any
of the powers, authorities and discretions vested in him.
 
63.           The Board may entrust to and confer upon any Director, Officer or,
without prejudice to the provisions of Bye-Law 64, other individual any of the
powers exercisable by it upon such terms and conditions with such restrictions
as it thinks fit, and either collaterally with, or to the exclusion of, its own
powers, and may from time to time revoke or vary all or any of such powers but
no person dealing in good faith and without notice of such revocation or
variation shall be affected thereby.
 
27

--------------------------------------------------------------------------------


 
64.           The Board may delegate any of its powers, authorities and
discretions to committees, consisting of such person or persons (whether a
member or members of its body or not) as it thinks fit. Any committee so formed
shall, in the exercise of the powers, authorities and discretions so delegated,
and in conducting its proceedings conform to any regulations which may be
imposed upon it by the Board. If no regulations are imposed by the Board the
proceedings of a committee with two or more members shall be, as far as is
practicable, governed by the Bye-Laws regulating the proceedings of the Board.
 
PROCEEDINGS OF THE BOARD
 
65.           The Board may meet for the despatch of business, adjourn and
otherwise regulate its meetings as it thinks fit. Questions arising at any
meeting shall be determined by the affirmative votes of a majority of the votes
cast. In the case of an equality of votes the motion shall be deemed to have
been lost. A Director may, and the Secretary on the requisition of a Director
shall, at any time summon a meeting of the Board.
 
66.           Notice of a meeting of the Board shall be deemed to be duly given
to a Director if it is given to him personally or by word of mouth or sent to
him by post, cable, telex, telecopier or other mode of representing or
reproducing words in a legible and non-transitory form at his last known address
or any other address given by him to the Company for this purpose. A Director
may retrospectively waive the requirement for notice of any meeting by
consenting in writing to the business conducted at the meeting.
 
67.           (I)            The quorum necessary for the transaction of the
business of the Board shall be two Directors. Any Director who ceases to be a
Director at a meeting of the Board may continue to be present and to
 
28

--------------------------------------------------------------------------------


 
act as a Director and be counted in the quorum until the termination of the
meeting if no other Director objects and if otherwise a quorum of Directors
would not be present.
 
(2)           A Director who to his knowledge is in any way, whether directly or
indirectly, interested in a contract or proposed contract, transaction or
arrangement with the Company and has complied with the provisions of the
Companies Acts and these Bye-Laws with regard to disclosure of his interest
shall be entitled to vote in respect of any contract, transaction or arrangement
in which he is so interested and if he shall do so his vote shall be counted,
and he shall be taken into account in ascertaining whether a quorum is present.
 
(3)           The Resident Representative shall, upon delivering written notice
of an address for the purposes of receipt of notice, to the Registered Office,
be entitled to receive notice of, attend and be heard at, and to receive minutes
of all meetings of the Board.
 
68.           So long as a quorum of Directors remains in office, the continuing
Directors may act notwithstanding any vacancy in the Board but, if no such
quorum remains, the continuing Directors or a sole continuing Director may act
only for the purpose of calling a general meeting.
 
69.           The Chairman (or President) or, in his absence, the Deputy
Chairman (or Vice-President), shall preside as chairman at every meeting of the
Board. If at any meeting the Chairman or Deputy Chairman (or the President or
Vice-President) is not present promptly after the time appointed for holding the
meeting, or is not willing to act as chairman, the Directors present may choose
one of their number to be chairman of the meeting.
 
70.           The meetings and proceedings of any committee consisting of two or
more Directors shall be governed by the provisions contained in these Bye-Laws
 
29

--------------------------------------------------------------------------------


 
for regulating the meetings and proceedings of the Board so far as the same are
applicable and are not superseded by any regulations imposed by the Board.
 
71.           A resolution in writing signed by all the Directors for the time
being entitled to receive notice of a meeting of the Board or by all the members
of a committee for the time being shall be as valid and effectual as a
resolution passed at a meeting of the Board or, as the case may be, of such
committee duly called and constituted. Such resolution may be contained in one
document or in several documents in the like form each signed by one or more of
the Directors or members of the committee concerned.
 
72.           A meeting of the Board or a committee appointed by the Board may
be held by means of such telephone, electronic or other communication facilities
as permit all persons participating in the meeting to communicate with each
other simultaneously and instantaneously and participation in such a meeting
shall constitute presence in person at such meeting.
 
73.           All acts done by the Board or by any committee or by any person
acting as a Director or member of a committee or any person duly authorised by
the Board or any committee, shall, notwithstanding that it is afterwards
discovered that there was some defect in the appointment of any member of the
Board or such committee or person acting as aforesaid or that they or any of
them were disqualified or had vacated their office, be as valid as if every such
person had been duly appointed and was qualified and had continued to be a
Director, member of such committee or person so authorised.
 
30

--------------------------------------------------------------------------------


 
OFFICERS
 
74.           The Officers of the Company shall include a President and a
Vice-President or a Chairman and a Deputy Chairman who shall be Directors and
shall be elected by the Board as soon as possible after the statutory meeting
and each Annual General Meeting. In addition, the Board may appoint any person
whether or not he is a Director to hold such office as the Board may from time
to time determine. Any person elected or appointed pursuant to this Bye-Law
shall hold office for such period and upon such terms as the Board may determine
and the Board may revoke or terminate any such election or appointment. Any such
revocation or termination shall be without prejudice to any claim for damages
that such Officer may have against the Company or the Company may have against
such Officer for any breach of any contract of service between him and the
Company which may be involved in such revocation or termination. Save as
provided in the Companies Acts or these Bye-Laws, the powers and duties of the
Officers of the Company shall be such (if any) as are determined from time to
time by the Board.
 
MINUTES
 
75.           The Board shall cause minutes to be made and books kept for the
purpose of recording -
 
(1)           all appointments of Officers made by the Board;
 
(2)           the names of the Directors and other persons (if any) present at
each meeting of the Board and of any committee;
 
(3)           of all proceedings at meetings of the Company, of the holders of
any class of shares in the Company, of the Board and of committees appointed by
the Board or the Shareholders;
 
(4)           of all proceedings of its managers (if any).
 
Shareholders shall only be entitled to see the Register of Directors and
Officers, the Register, the financial information provided for in Bye-Law 91 and
the minutes of meetings of the Shareholders of the Company.
 
31

--------------------------------------------------------------------------------


 
SECRETARY AND RESIDENT REPRESENTATIVE
 
76.           The Secretary (including one or more deputy or assistant
secretaries) and, if required, the Resident Representative, shall be appointed
by the Board at such remuneration (if any) and upon such terms as it may think
fit and any Secretary and Resident Representative so appointed may be removed by
the Board. The duties of the Secretary and the duties of the Resident
Representative shall be those prescribed by the Companies Acts together with
such other duties as shall from time to time be prescribed by the Board.
 
77.           A provision of the Companies Acts or these Bye-Laws requiring or
authorising a thing to be done by or to a Director and the Secretary shall not
be satisfied by its being done by or to the same person acting both as Director
and as, or in the place of, the Secretary.
 
THE SEAL
 
78.           (1)           The Seal shall consist of a circular metal device
with the name of the Company around the outer margin thereof and the country and
year of incorporation across the centre thereof. Should the Seal not have been
received at the Registered Office in such form at the date of adoption of this
Bye-Law then, pending such receipt, any document requiring to be sealed with the
Seal shall be sealed by affixing a red wafer seal to the document with the name
of the Company, and the country and year of incorporation type written across
the centre thereof.
 
(2)           The Board shall provide for the custody of every Seal. A Seal
shall only be used by authority of the Board or of a committee constituted by
the Board. Subject to these Bye-laws, any instrument to which a
 
32

--------------------------------------------------------------------------------


 
Seal is affixed shall be signed by either two Directors, or by the Secretary and
one Director, or by the Secretary or by any one person whether or not a Director
or Officer, who has been authorised either generally or specifically to affirm
the use of a Seal; provided that the Secretary or a Director may affix a Seal
over his signature alone to authenticate copies of these Bye-Laws, the minutes
of any meeting or any other documents requiring authentication
 
DIVIDENDS AND OTHER PAYMENTS
 
79.           The Board may from time to time declare dividends or distributions
out of contributed surplus to be paid to the Shareholders according to their
rights and interests including such interim dividends as appear to the Board to
be justified by the position of the Company. The Board, in its discretion, may
determine that any dividend shall be paid in cash or shall be satisfied, subject
to Bye-Law 86, in paying up in full shares in the Company to be issued to the
Shareholders credited as fully paid or partly paid or partly in one way and
partly the other. The Board may also pay any fixed cash dividend which is
payable on any shares of the Company half yearly or on such other dates,
whenever the position of the Company, in the opinion of the Board, justifies
such payment.
 
80.           Except insofar as the rights attaching to, or the terms of issue
of, any share otherwise provide:-
 
(1)           all dividends or distributions out of contributed surplus may be
declared and paid according to the amounts paid up on the shares in respect of
which the dividend or distribution is paid, and an amount paid up on a share in
advance of calls may be treated for the purpose of this Bye-Law as paid-up on
the share;
 
33

--------------------------------------------------------------------------------


 
(2)           dividends or distributions out of contributed surplus may be
apportioned and paid pro rata according to the amounts paid-up on the shares
during any portion or portions of the period in respect of which the dividend or
distribution is paid.
 
81.           No dividend, distribution or other moneys payable by the Company
on or in respect of any share shall bear interest against the Company.
 
82.           Any dividend, distribution or interest, or part thereof payable in
cash, or any other sum payable in cash to the holder of shares may be paid by
cheque or warrant sent through the post addressed to the holder at his address
in the Register or, in the case of joint holders, addressed to the holder whose
name stands first in the Register in respect of the shares at his registered
address as appearing in the Register or addressed to such person at such address
as the holder or joint holders may in writing direct. Every such cheque or
warrant shall, unless the holder or joint holders otherwise direct, be made
payable to the order of the holder or, in the case of joint holders, to the
order of the holder whose name stands first in the Register in respect of such
shares, and shall be sent at his or their risk and payment of the cheque or
warrant by the bank on which it is drawn shall constitute a good discharge to
the Company. Any one of two or more joint holders may give effectual receipts
for any dividends, distributions or other moneys payable or property
distributable in respect of the shares held by such joint holders.
 
83.           Any dividend or distribution out of contributed surplus unclaimed
for a period of six years from the date of declaration of such dividend or
distribution shall be forfeited and shall revert to the Company and the payment
by the Board of any unclaimed dividend, distribution, interest or other sum
payable on or in respect of the share into a separate account shall not
constitute the Company a trustee in respect thereof.
 
34

--------------------------------------------------------------------------------


 
84.           The Board may also, in addition to its other powers, direct
payment or satisfaction of any dividend or distribution out of contributed
surplus wholly or in part by the distribution of specific assets, and in
particular of paid-up shares or debentures of any other company, and where any
difficulty arises in regard to such distribution or dividend the Board may
settle it as it thinks expedient, and in particular, may authorise any person to
sell and transfer any fractions or may ignore fractions altogether, and may fix
the value for distribution or dividend purposes of any such specific assets and
may determine that cash payments shall be made to any Shareholders upon the
footing of the values so fixed in order to secure equality of distribution and
may vest any such specific assets in trustees as may seem expedient to the Board
provided that such dividend or distribution may not be satisfied by the
distribution of any partly paid shares or debentures of any company without the
sanction of a Resolution.
 
RESERVES
 
85.           The Board may, before recommending or declaring any dividend or
distribution out of contributed surplus, set aside such sums as it thinks proper
as reserves which shall, at the discretion of the Board, be applicable for any
purpose of the Company and pending such application may, also at such
discretion, either be employed in the business of the Company or be invested in
such investments as the Board may from time to time think fit. The Board may
also without placing the same to reserve carry forward any sums which it may
think it prudent not to distribute.
 
35

--------------------------------------------------------------------------------


 
CAPITALIZATION OF PROFITS
 
86.           The Board may, from time to time resolve to capitalise all or any
part of any amount for the time being standing to the credit of any reserve or
fund which is available for distribution or to the credit of any share premium
account and accordingly that such amount be set free for distribution amongst
the Shareholders or any class of Shareholders who would be entitled thereto if
distributed by way of dividend and in the same proportions, on the footing that
the same be not paid in cash but be applied either in or towards paying up
amounts for the time being unpaid on any shares in the Company held by such
Shareholders respectively or in payment up in full of unissued shares,
debentures or other obligations of the Company, to be allotted and distributed
credited as fully paid amongst such Shareholders, or partly in one way and
partly in the other, provided that for the purpose of this Bye-Law, a share
premium account may be applied only in paying up of unissued shares to be issued
to such Shareholders credited as fully paid and provided further that any sum
standing to the credit of a share premium account may only be applied in
crediting as fully paid shares of the same class as that from which the relevant
share premium was derived.
 
87.           Where any difficulty arises in regard to any distribution under
the last preceding Bye-Law, the Board may settle the same as it thinks expedient
and, in particular, may authorise any person to sell and transfer any fractions
or may resolve that the distribution should be as nearly as may be practicable
in the correct proportion but not exactly so or may ignore fractions altogether,
and may determine that cash payments should be made to any Shareholders in order
to adjust the rights of all parties, as may seem expedient to the Board. The
Board may appoint any person to sign on behalf of the persons entitled to
participate in the distribution any contract necessary or desirable for giving
effect thereto and such appointment shall be effective and binding upon the
Shareholders.
 
36

--------------------------------------------------------------------------------


 
RECORD DATES
 
88.           Notwithstanding any other provisions of these Bye-Laws, the
Company may by Resolution or the Board may fix any date as the record date for
any dividend, distribution, allotment or issue and for the purpose of
identifying the persons entitled to receive notices of general meetings. Any
such record date may be on or at any time before or after any date on which such
dividend, distribution, allotment or issue is declared, paid or made or such
notice is despatched.
 
ACCOUNTING RECORDS
 
89.           The Board shall cause to be kept accounting records sufficient to
give a true and fair view of the state of the Company's affairs and to show and
explain its transactions, in accordance with the Companies Acts.
 
90.           The records of account shall be kept at the Registered Office or
at such other place or places as the Board thinks fit, and shall at all times be
open to inspection by the Directors: PROVIDED that if the records of account are
kept at some place outside Bermuda, there shall be kept at an office of the
Company in Bermuda such records as will enable the Directors to ascertain with
reasonable accuracy the financial position of the Company at the end of each
three month period. No Shareholder (other than an Officer or Director of the
Company) shall have any right to inspect any accounting record or book or
document of the Company except as conferred by law or authorised by the Board or
by Resolution.
 
91.           A copy of every balance sheet and statement of income and
expenditure, including every document required by law to be annexed thereto,
which is to be laid before the Company in general meeting, together with a copy
of the
 
37

--------------------------------------------------------------------------------


 
auditors' report, shall be sent to each person entitled thereto in accordance
with the requirements of the Companies Acts.
 
AUDIT
 
92.           Save and to the extent that an audit is waived in the manner
permitted by the Companies Acts, auditors shall be appointed and their duties
regulated in accordance with the Companies Acts, any other applicable law and
such requirements not inconsistent with the Companies Acts as the Board may from
time to time determine.
 
SERVICE OF NOTICES AND OTHER DOCUMENTS
 
93.           Any notice or other document (including a share certificate) may
be served on or delivered to any Shareholder by the Company either personally or
by sending it through the post (by airmail where applicable) in a pre-paid
letter addressed to such Shareholder at his address as appearing in the Register
or by delivering it to or leaving it at such registered address. In the case of
joint holders of a share, service or delivery of any notice or other document on
or to one of the joint holders shall for all purposes be deemed as sufficient
service on or delivery to all the joint holders. Any notice or other document if
sent by post shall be deemed to have been served or delivered seven days after
it was put in the post, and in proving such service or delivery, it shall be
sufficient to prove that the notice or document was properly addressed, stamped
and put in the post.
 
94.           Any notice of a general meeting of the Company shall be deemed to
be duly given to a Shareholder, or other person entitled to it, if it is sent to
him by cable, telex, telecopier or other mode of representing or reproducing
words in a legible and non-transitory form at his address as appearing in the
 
38

--------------------------------------------------------------------------------


 
Register or any other address given by him to the Company for this purpose. Any
such notice shall be deemed to have been served twenty-four hours after its
despatch.
 
95.           Any notice or other document delivered, sent or given to a
Shareholder in any manner permitted by these Bye-Laws shall, notwithstanding
that such Shareholder is then dead or bankrupt or that any other event has
occurred, and whether or not the Company has notice of the death or bankruptcy
or other event, be deemed to have been duly served or delivered in respect of
any share registered in the name of such Shareholder as sole or joint holder
unless his name shall, at the time of the service or delivery of the notice or
document, have been removed from the Register as the holder of the share, and
such service or delivery shall for all purposes be deemed as sufficient service
or delivery of such notice or document on all persons interested (whether
jointly with or as claiming through or under him) in the share.
 
WINDING UP
 
96.           If the Company shall be wound up, the liquidator may, with the
sanction of a Resolution of the Company and any other sanction required by the
Companies Acts, divide amongst the Shareholders in specie or kind the whole or
any part of the assets of the Company (whether they shall consist of property of
the same kind or not) and may for such purposes set such values as he deems fair
upon any property to be divided as aforesaid and may determine how such division
shall be carried out as between the Shareholders or different classes of
Shareholders. The liquidator may, with the like sanction, vest the whole or any
part of such assets in trustees upon such trust for the benefit of the
contributories as the liquidator, with the like sanction, shall think fit, but
so that no Shareholder shall be compelled to accept any shares or other assets
upon which there is any liability.
 
39

--------------------------------------------------------------------------------


 
INDEMNITY
 
97.           Subject to the proviso below, every Director, Officer of the
Company and member of a committee constituted under Bye-Law 64 and any Resident
Representative shall be indemnified out of the funds of the Company against all
liabilities, loss, damage or expense (including but not limited to liabilities
under contract; tort and statute or any applicable foreign law or regulation and
all reasonable legal and other costs and expenses properly payable) incurred or
suffered by him as such Director, Officer, committee member or Resident
Representative and the indemnity contained in this Bye-Law shall extend to any
person acting as a Director, Officer, committee member or Resident
Representative in the reasonable belief that he has been so appointed or elected
notwithstanding any defect in such appointment or election PROVIDED ALWAYS that
the indemnity contained in this Bye- Law shall not extend to any matter which
would render it void pursuant to the Companies Acts.
 
98.           Every Director, Officer, member of a committee duly constituted
under Bye- Law 64 or Resident Representative of the Company shall be indemnified
out of the funds of the Company against all liabilities incurred by him as such
Director, Officer, committee member or Resident Representative in defending any
proceedings, whether civil or criminal, in which judgement is given in his
favour, or in which he is acquitted, or in connection with any application under
the Companies Acts in which relief from liability is granted to him by the
court.
 
99.           To the extent that any Director, Officer, member of a committee
duly constituted under Bye-Law 64 or Resident Representative is entitled to
claim an indemnity pursuant to these Bye-Laws in respect of amounts paid or
 
40

--------------------------------------------------------------------------------


 
discharged by him, the relative indemnity shall take effect as an obligation of
the Company to reimburse the person making such payment or effecting such
discharge.
 
100.         Each Shareholder and the Company agree to waive any claim or right
of action he or it may at any time have, whether individually or by or in the
right of the Company, against any Director, Officer, or member of a committee
duly constituted under Bye-Law 64 on account of any action taken by such
Director, Officer, or member of a committee or the failure of such Director,
Officer, or member of a committee to take any action in the performance of his
duties with or for the Company PROVIDED HOWEVER that such waiver shall not apply
to any claims or rights of action arising out of the fraud of such Director,
Officer, or member of a committee duly constituted under Bye-Law 64 or to
recover any gain, personal profit or advantage to which such Director, Officer,
or member of a committee duly constituted under Bye-Law 64 is not legally
entitled.
 
101.         Subject to the Companies Acts, expenses incurred in defending any
civil or criminal action or proceeding for which indemnification is required
pursuant to Bye-Laws 97 and 98 shall be paid by the Company in advance of the
final disposition of such action or proceeding upon receipt of an undertaking by
or on behalf of the indemnified party to repay such amount if it shall
ultimately be determined that the indemnified party is not entitled to be
indemnified pursuant to Bye-Laws 97 and 98.
 
Each Shareholder of the Company, by virtue of its acquisition and continued
holding of a share, shall be deemed to have acknowledged and agreed that the
advances of funds may be made by the Company as aforesaid, and when made by the
Company under this Bye-Law 101 are made to meet expenditures incurred for the
purpose of enabling such Director, Officer, or
 
41

--------------------------------------------------------------------------------


 
member of a committee duly constituted under Bye-Law 64 to properly perform his
or her duties as an officer of the Company.
 
AMALGAMATION
 
102.         Any resolution proposed for consideration at any general meeting to
approve the amalgamation of the Company with any other company, wherever
incorporated, shall require the approval of a simple majority of votes cast at
such meeting and the quorum for such meeting shall be that required in Bye- Law
25 and a poll may be demanded in respect of such resolution in accordance with
the provisions of Bye-Law 33.
 
CONTINUATION
 
103.         Subject to the Companies Acts and the Relationship Agreement, the
Board may approve the discontinuation of the Company in Bermuda and the
continuation of the Company in a jurisdiction outside Bermuda. The Board, having
resolved to approve the discontinuation of the Company, may further resolve not
to proceed with any application to discontinue the Company in Bermuda or may
vary such application as it sees fit.
 
ALTERATION OF BYE-LAWS
 
104.         These Bye-Laws may be amended from time to time in the manner
provided for in the Companies Act and the Company's Memorandum of Association.
 
42

--------------------------------------------------------------------------------


 
Exhibit 5(b)
 
PDC Capital Corp.
Constitutional Documents
 

--------------------------------------------------------------------------------


 
CERTIFICATE OF INCORPORATION


OF


PDC CAPITAL CORPORATION
 
FIRST: The name of this corporation is PDC Capital Corporation (hereinafter
called the "Corporation").
 
SECOND: The address of the Corporation's registered office in the State of
Delaware is 1209 Orange Street, Wilmington, DE 19801. The name of its registered
agent at such address is The Corporation Trust Company.
 
THIRD: The nature of the business to be conducted or promoted by the Corporation
is to engage solely in the following activities:
 
(a)     to own shares of the capital stock of Arjo Wiggins Appleton Bermuda
Limited, a Bermuda company;
 
(b)     to enter into, perform and comply with a Relationship Agreement by and
among the Corporation, Arjo Wiggins Appleton p.l.c., Arjo Wiggins Bermuda
Holdings Limited, Paperweight Development Corp. and Arjo Wiggins Appleton
Bermuda Limited; and
 
(c)     to engage in any lawful act or activity and to exercise any powers
permitted to corporations organized under the General Corporation Law of the
State of Delaware that, in either case, are incidental to and necessary or
convenient for the accomplishment of the above- mentioned purposes.
 
FOURTH: The total number of shares of all classes of stock that the Corporation
is authorized to issue is One Thousand (1,000) shares, all of which shares shall
be common stock, $1.00 par value per share ("Common Stock"). All shares of
Common Stock will be identical and will entitle the holders thereof to the same
rights and privileges.
 
FIFTH: In furtherance and not in limitation of the powers conferred by statute,
the Corporation's Board of Directors is expressly authorized to alter, amend,
repeal or adopt the By- Laws of the Corporation; provided, however, that any
such alteration, amendment, repeal or adoption that relates to or affects in any
way the criteria for, qualifications of, or requirement that the Corporation
maintain at least one "Independent Director" (as such term is defined in the
Seventh Article), must receive the prior affirmative vote or written consent of
each Independent Director.
 
SIXTH: Elections of directors need not be by written ballot unless, and to the
extent, so provided in the Corporation's By-Laws
 

--------------------------------------------------------------------------------


 
SEVENTH: The Corporation shall at all times (except as noted hereafter in the
event of death, incapacity, resignation or removal) have at least one director
(an "Independent Director") who (a) is not and has not been in the past three
years a stockholder (whether direct, indirect or beneficial) (except as the
holder of not more than one percent (1%) of the equity securities), customer,
advisor, supplier, trustee, conservator or receiver of or for, or otherwise
received any payments in excess of $60,000 from, Paperweight Development Corp.,
a Wisconsin corporation (the "Parent") and/or any Affiliate (as such term is
defined below); (b) is not and has not been in the past three years a director,
officer, employee, associate or affiliate of any person (which term includes an
entity) described in clause (a) above; and (c) is not a person related to any
person referred to in clauses (a) or (b) above. In the event of the death,
incapacity, resignation or removal of an Independent Director, the Board of
Directors shall promptly appoint a replacement Independent Director. The Board
of Directors shall not vote on any matter requiring the vote of an Independent
Director under this Certificate of Incorporation unless an Independent Director
is then serving on the Board. For purposes hereof, the term "Affiliate" means
any person or entity, other than the Corporation, that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Parent, where the term "control" (including the terms
"controlled by" and "under common control with") means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of an entity, whether through the ownership of securities, by
contract, credit arrangement or agency, or otherwise.
 
EIGHTH: To the extent permitted under the General Corporation Law of the State
of Delaware, none of the Corporation's directors shall be liable to the
Corporation or its stockholder for monetary damages as a result of breaching any
fiduciary duty as a director. Any repeal or modification of this Eighth
Article by the Corporation's stockholder shall be prospective only, and shall
not adversely affect any limitation on the personal liability of any director of
the Corporation existing at the time of such repeal or modification.
 
NINTH: Subject to the limitations of an Independent Director in the Seventh
Article, to the extent permitted under the General Corporation Law of the State
of Delaware, any person (including, but not limited to, stockholders, directors,
officers and employees of the Corporation or any Affiliate) may engage in or
possess an interest in other business ventures of every nature and description,
independently or with others, whether such ventures are competitive with the
Corporation or otherwise, and neither the Corporation nor its stockholder shall
have any right in or to such independent ventures or to the income or profits
derived therefrom.
 
TENTH: Notwithstanding any other provision of this Certificate of Incorporation
and any provision of law, the Corporation shall not do any of the following:
 
(a)     engage in any business or activity other than as set forth in the Third
Article hereof,
 
(b)     without the affirmative vote of all of the members of the Board of
Directors of the Corporation (which must include the affirmative vote of one
duly appointed Independent
 
2

--------------------------------------------------------------------------------


 
Director, who must be present to constitute a quorum therefor), (i) dissolve or
liquidate, in whole or in part, or institute proceedings to be adjudicated
bankrupt or insolvent; (ii) consent to the institution of bankruptcy or
insolvency proceedings against it; (iii) file a petition seeking or consenting
to reorganization or relief under any applicable federal or state law relating
to bankruptcy or insolvency; (iv) consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of the
Corporation or a substantial part of its property; (v) make a general assignment
for the benefit of creditors; (vi) admit in writing its inability to pay its
debts generally as they become due; or (vii) take any corporate action in
furtherance of the actions set forth in clauses (i) through (vi) of this
paragraph;
 
(c)     without the affirmative vote of all of the members of the Board of
Directors of the Corporation (which must include the affirmative vote of one
duly appointed Independent Director, who must be present to constitute a quorum
therefor) merge or consolidate with any other corporation, company or entity or,
except to the extent contemplated by the Third Article hereof, sell all or
substantially all of its assets, or acquire all or substantially all of the
assets or capital stock or other ownership interest of any other corporation,
company or entity or grant any lien or encumbrance on any of its assets; or
 
(d)     incur or assume any indebtedness for borrowed money.
 
ELEVENTH: The Corporation shall insure at all times that (a) it conducts its
business from an office that is separate and distinct from those of the Parent
or any Affiliate, even if such office space is subleased from, or is on or near
premises occupied by, the Parent or any Affiliate; (b) it maintains and uses
separate stationery and telephone lines or numbers from those of the Parent or
any Affiliate; (c) it maintains separate corporate records and books of account
from those of the Parent or any Affiliate; (d) none of the Corporation's assets
will be commingled with those of the Parent or any Affiliate; (e) the
compensation of any employee, consultant or agent of the Corporation or any
other operating expense incurred by the Corporation, will be paid from the
assets of the Corporation; (f) it maintains an arms' length relationship with
the Parent and its Affiliates; (g) it holds itself out to the public under its
own name and as a separate and distinct legal entity from the Parent or any
Affiliate; (h) it observes all customary formalities regarding its corporate
existence, including holding regular Board of Directors meetings at least
quarterly; (i) it has sufficient officers and personnel and maintains adequate
capital to run its business and operations; (j) all business transactions
permitted to be entered into by it with the Parent or any Affiliate must be on
terms and conditions that are not more or less favorable to the Corporation than
terms and conditions available at the time to the Corporation for comparable
transactions with unaffiliated persons, or, if no such comparable transaction
exists, on term and conditions that are otherwise fair and reasonable; (k) it
does not (i) guarantee or assume any liabilities or obligations of the Parent or
any Affiliate or (ii) permit the Parent or any Affiliate to assume or guarantee
any liabilities of the Corporation; and (I) it does not acquire the obligations
or securities of, or make loans or advances to, the Parent or any other
Affiliate or hold out its credit as being able to satisfy the obligations of any
other entity.
 
3

--------------------------------------------------------------------------------


 
TWELFTH: The Corporation reserves the right to amend, alter, change or repeal
any provision contained in this Certificate of Incorporation in any manner now
or hereafter provided herein or by statute; provided, however, that the
Corporation shall not amend, alter, change or repeal any provision of the Third,
Fifth, Seventh, Tenth or Eleventh, or this Twelfth Article of this Certificate
of Incorporation (the "Restricted Articles") without the affirmative vote of one
duly elected Independent Director, who must be present to constitute a quorum
therefor; and provided, further, that the Corporation shall not amend or change
any provision of any Article other than the Restricted Articles so as to be
inconsistent with the Restricted Articles.
 
THIRTEENTH: When exercising any vote on whether the Corporation will take any
action described in paragraph-(b) of the Tenth Article hereof, each director
shall cast his vote recognizing that he owes his primary fiduciary duty or other
obligation to the Corporation (including, without limitation, the Corporation's
creditors) and not to its stockholder (except as may specifically be required by
the General Corporation Law of the State of Delaware). The stockholder of the
Corporation shall be deemed to have consented to the foregoing provisions of
this Thirteenth Article, specifically and without limitation the waiver of its
right to use a dissolution of the Corporation under Section 275(c) of the
General Corporation Law of the State of Delaware, (a) by virtue of such
stockholder's consent to this Certificate of Incorporation, with respect to the
initial stockholder, and (b) by virtue of such stockholder's purchase of stock
of the Corporation, with respect to any subsequent stockholders.
 
FOURTEENTH: In addition to the powers and authority herein above or by statute
expressly conferred upon them, the Corporation's Board of Directors are hereby
empowered to exercise all such powers and to do all such acts and things as may
be exercised or done by the Corporation, subject nevertheless, to the provisions
of the General Corporation Law of the State of Delaware, this Certificate of
Incorporation (including without limitation, the Restricted Articles) and the
By-Laws of the Corporation; provided, however, that no By-Law hereinafter
adopted by the stockholders shall invalidate any prior act of the Corporation's
Board of Directors which would have been valid had such By-Law not been adopted.
The Corporation's Board of Directors will duly authorize all of the
Corporation's actions.
 
FIFTEENTH: The Corporation is to have perpetual existence.
 
SIXTEENTH: The name and mailing address of the incorporator are as follows:
 
Barbara D. Gurican
Godfrey & Kahn, S.C.
780 N. Water Street
Milwaukee, Wisconsin 53202
 
4

--------------------------------------------------------------------------------


 
 
THE UNDERSIGNED, being the sole incorporator hereinbefore named, for the purpose
of forming a corporation pursuant to the General Corporation Law of the State of
Delaware, makes this Certificate, hereby declaring and certifying that the facts
herein stated are true, and accordingly has hereunto set her hand this 6th day
of November, 2001.
 
 
 
/s/ Barbara D. Gurican
 
Barbara D. Gurican
 
Sole Incorporator

 
5

--------------------------------------------------------------------------------


 
BY-LAWS
 
OF
 
PDC CAPITAL CORPORATION
ARTICLE I
 
OFFICES
 
Section 1. The registered office of PDC CAPITAL CORPORATION (the "Corporation")
shall be in Wilmington, Delaware.
 
Section 2. The Corporation may also have offices at such other places both
within and without the State of Delaware as the Board of Directors may from time
to time determine or the business of the Corporation may require.
 
Section 3. The Corporation shall maintain a business office through which its
business will be conducted separate from those of Paperweight Development Corp.
and its subsidiaries and affiliates.
 
ARTICLE II
 
MEETINGS OF STOCKHOLDERS
 
Section 1. Meetings of stockholders shall be held at any place within or outside
the State of Delaware designated by the Board of Directors. In the absence of
any such designation, stockholders' meetings shall be held at the principal
executive office of the Corporation.
 
Section 2. The annual meeting of stockholders shall be held each year on a date
and at a time designated by the Board of Directors. At each annual meeting,
directors shall be elected and any other proper business may be transacted.
 
Section 3. A majority of the stock issued and outstanding and entitled to vote
at any meeting of stockholders, the holders of which are present in person or
represented by proxy, shall constitute a quorum for the transaction of business
except as otherwise provided by the General Corporation Law of Delaware, by the
Corporation's Certificate of Incorporation, or by these By-Laws. A quorum, once
established, shall not be broken by the withdrawal of enough votes to leave less
than a quorum and the votes present may continue to transact business until
adjournment. If, however, such quorum shall not be present or represented at any
meeting of the stockholders, a majority of the voting stock represented in
person or by proxy may adjourn the meeting from time to time, without notice
other than announcement at the meeting, until a quorum shall be present or
represented. At such adjourned meeting at which a quorum shall be present or
represented, any business may be transacted which might have been transacted at
the meeting as originally notified. If the adjournment is for more than thirty
days, or if after the adjournment a new record date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given to each stockholder of
record entitled to vote thereat.
 

--------------------------------------------------------------------------------


 
Section 4. When a quorum is present at any meeting, the vote of the holders of a
majority of the stock having voting power present in person or represented by
proxy shall decide any question brought before such meeting, unless the question
is one upon which by express provision of the statutes, or the Corporation's
Certificate of Incorporation, or these By-Laws, a different vote is required in
which case such express provision shall govern and control the decision of such
question.
 
Section 5. At each meeting of the stockholders, each stockholder having the
right to vote may vote in person or may authorize another person or persons to
act for such stockholder by proxy appointed by an instrument in writing
subscribed by such stockholder and bearing a date not more than three years
prior to said meeting, unless said instrument provides for a longer period. All
proxies must be filed with the Secretary of the Corporation at the beginning of
each meeting in order to be counted in any vote at the meeting. Each stockholder
shall have one vote for each share of stock having voting power, registered in
his name on the books of the Corporation on the record date set by the Board of
Directors as provided in Article V, Section 6 hereof All elections shall be had
and all questions decided by a plurality vote.
 
Section 6. Special meetings of the stockholders, for any purpose, or purposes,
unless otherwise prescribed by the General Corporation Law of Delaware or by the
Corporation's Certificate of Incorporation, may be called by the President and
shall be called by the President or the Secretary at the request in writing of a
majority of the Board of Directors, or at the request in writing of stockholders
owning a majority in amount of the entire capital stock of the Corporation
issued and outstanding and entitled to vote. Such request shall state the
purpose or purposes of the proposed meeting. Business transacted at any special
meeting of stockholders shall be limited to the purposes stated in the notice.
 
Section 7. Whenever stockholders are required or permitted to take any action at
a meeting, a written notice of the meeting shall be given to each stockholder
entitled to vote at such meeting not less than five nor more than sixty days
before the date of the meeting. If mailed, notice is given when deposited in the
United States mail, postage prepaid, directed to the stockholder at his address
as it appears on the records of the Corporation.
 
Section 8. The officer who has charge of the stock ledger of the Corporation
shall prepare and make, at least ten days before every meeting of stockholders,
a complete list of the stockholders entitled to vote at the meeting, arranged in
alphabetical order, and showing the address of each stockholder and the number
of shares registered in the name of each stockholder. Such list shall be open to
the examination of any stockholder, for any purpose germane to the meeting,
during ordinary business hours, for a period of at least ten days prior to the
meeting, either at a place within the city where the meeting is to be held,
which place shall be specified in the notice of the meeting, or, if not so
specified, at the place where the meeting is to be held. The list shall also be
produced and kept at the time and place of the meeting during the whole time
thereof; and may be inspected by any stockholder who is present.
 
3

--------------------------------------------------------------------------------


 
Section 9. Unless otherwise provided in the Corporation's Certificate of
Incorporation, any action required to be taken at any annual or special meeting
of stockholders of the Corporation, or any action which may be taken at any
annual or special meeting of such stockholders, may be taken without a meeting,
without prior notice and without a vote, if a consent in writing, setting forth
the action so taken, shall be signed by the holders of outstanding stock having
not less than the minimum number of votes that would be necessary to authorize
or take such action at a meeting at which all shares entitled to vote thereon
were present and voted. Prompt notice of the taking of the corporate action
without a meeting by less than unanimous written consent shall be given to those
stockholders who have not consented in writing.
 
ARTICLE III
 
DIRECTORS
 
Section 1. The number of directors which shall constitute the whole Board shall
be not less than two nor more than six, which number shall be fixed from time to
time by resolution of the Board of Directors. The directors need not be
stockholders or citizens of the United States or residents of the State of
Delaware. The Corporation shall at all times, except as noted hereafter, have at
least one Independent Director (as such term is defined in the Corporation's
Certificate of Incorporation). In the event of the death, incapacity,
resignation or removal of an Independent Director, or in the event that a
director acting as an Independent Director shall cease to satisfy the
eligibility conditions for an Independent Director, the Board of Directors shall
promptly appoint a replacement Independent Director; provided, however, that the
Board of Directors shall not vote on any matter requiring the vote of an
Independent Director unless and until at least one Independent Director has been
duly appointed to serve on the Board of Directors. The directors shall be
elected at the annual meeting of the stockholders, except as provided in
Section 2 of this Article, and each director elected shall hold office until his
successor is elected and qualified; provided, however, that unless otherwise
restricted by the Corporation's Certificate of Incorporation or by the General
Corporation Law of Delaware, any director or the entire Board of Directors may
be removed, either with or without cause, from the Board of Directors at any
meeting of stockholders by a majority of the stock represented and entitled to
vote thereat.
 
Section 2. Vacancies on the Board of Directors by reason of death, resignation,
retirement, disqualification, or increase in the authorized number of directors
may, subject to Section 1 of this Article above, be filled by a majority of the
directors then in office, although less than a quorum, or by a sole remaining
director. The directors so chosen shall hold office until the next annual
election of directors and until their successors are duly elected and shall
qualify, unless sooner displaced. If there are no directors in office, then an
election of directors may be held in the manner provided by statute. If, at the
time of filling any vacancy, the directors then in office shall constitute less
than a majority of the whole Board of Directors (as constituted immediately
prior to any such increase), the Court of Chancery may, upon application of
stockholders holding at least ten percent of the total number of the shares at
the time outstanding having the right to vote for such directors, summarily
order an election to be held to fill any such vacancies or newly created
directorships, or to replace the directors chosen by the directors then in
office.
 
4

--------------------------------------------------------------------------------


 
Section 3. The property and business of the Corporation shall be managed by or
under the direction of its Board of Directors. In addition to the powers and
authorities by these By-Laws expressly conferred upon them, the Board of
Directors may exercise all such powers of the Corporation and do all such lawful
acts and things as are not by statute or by the Corporation's Certificate of
Incorporation or by these By-Laws directed or required to be exercised or done
by the stockholders.
 
MEETINGS OF THE BOARD OF DIRECTORS
 
Section 4. The directors may hold their meetings and have one or more offices,
and keep the books of the Corporation outside of the State of Delaware.
 
Section 5. A regular meeting of the Board of Directors shall be held at least
once per quarter. The date and time of the regular meetings shall be determined
by the President unless otherwise determined by the Board of Directors.
 
Section 6. Special meetings of the Board of Directors may be called by the
President on forty-eight hours' notice to each director, either personally, by
telegram or by telecopy; special meetings shall be called by the President or
the Secretary in like manner and on like notice on the written request of two
directors unless the Board of Directors consists of only one director; in which
case special meetings shall be called by the President or Secretary in like
manner or on like notice on the written request of the sole director.
 
Section 7. At all meetings of the Board of Directors, one-half of the entire
Board of Directors shall be necessary and sufficient to constitute a quorum for
the transaction of business, and the vote of a majority of the directors present
at any meeting at which there is a quorum, shall be the act of the Board of
Directors, except as may be otherwise specifically provided by statute, by the
Corporation's Certificate of Incorporation or by these By-Laws and except that
one Independent Director must be present to form a quorum for any matter which,
pursuant to the Certificate of Incorporation or these By-Laws, requires the vote
of an Independent Director. If a quorum shall not be present at any meeting of
the Board of Directors, the directors present thereat may adjourn the meeting
from time to time, without notice other than announcement at the meeting, until
a quorum shall be present. If only one director is authorized, such sole
director shall constitute a quorum.
 
Section 8. Unless otherwise restricted by the Corporation's Certificate of
Incorporation or these By-Laws, any action required or permitted to be taken at
any meeting of the Board of Directors or of any committee thereof may be taken
without a meeting, if all members of the Board of Directors or committee, as the
case may be, consent thereto in writing, and the writing or writings are filed
with the minutes of proceedings of the Board of Directors or committee.
 
5

--------------------------------------------------------------------------------


 
Section 9. Unless otherwise restricted by the Corporation's Certificate of
Incorporation or these By-Laws, members of the Board of Directors, or any
committee designated by the Board of Directors, may participate in a meeting of
the Board of Directors, or any committee, by means of conference telephone or
similar communications equipment by means of which all persons participating in
the meeting can hear each other, and such participation in a meeting shall
constitute presence in person at such meeting.
 
COMMITTEES OF DIRECTORS
 
Section 10. The Board of Directors may, by resolution passed by a majority of
the whole Board, designate one or more committees, each such committee to
consist of one or more of the directors of the Corporation. The Board may
designate one or more directors as alternate members of any committee, who may
replace any absent or disqualified member at any meeting of the committee. In
the absence or disqualification of a member of a committee, the member or
members thereof present at any meeting and not disqualified from voting, whether
or not such member or members constitute a quorum, may unanimously appoint
another member of the Board of Directors to act at the meeting in the place of
any such absent or disqualified member. Any such committee, to the extent
provided in the resolution of the Board of Directors, and subject to the
requirements of Article III, shall have and may exercise all the powers and
authority of the Board of Directors in the management of the business and
affairs of the Corporation, and may authorize the seal for the Corporation to be
affixed to all papers which may require it; but no such committee shall have the
power or authority in reference to amending the Corporation's Certificate of
Incorporation, adopting an agreement of merger or consolidation, recommending to
the stockholders the sale, lease or exchange of all or substantially all of the
Corporation's property and assets, recommending to the stockholders a
dissolution of the Corporation or a revocation of a dissolution, amending these
By-Laws, or taking any other action which, pursuant to the Certificate of
Incorporation, requires the vote of an Independent Director; and, unless the
resolution or the Certificate of Incorporation expressly so provides, no such
committee shall have the power or authority to declare a dividend or to
authorize the issuance of stock.
 
Section 11. Each committee shall keep regular minutes of its meetings and report
the same to the Board of Directors when required.
 
COMPENSATION OF DIRECTORS
 
Section 12. Unless otherwise restricted by the Corporation's Certificate of
Incorporation or these By-Laws, the Board of Directors shall have the authority
to fix the compensation of directors. The directors may be paid their expenses,
if any, of attendance at each meeting of the Board of Directors and may be paid
a fixed sum for attendance at each meeting of the Board of Directors or a stated
salary as director; provided, however, that services provided by any director
which are determined by the Board of Directors to be ministerial and of
negligible
 

--------------------------------------------------------------------------------


 
value will not be compensated. No such payment shall preclude any director from
serving the Corporation in any other capacity and receiving compensation
therefor. Members of special or standing committees may be allowed like
compensation for attending committee meetings.
 
INDEMNIFICATION
 
Section 13. The Corporation shall indemnify every person who was or is a party
or is or was threatened to be made a party to any action, suit, or proceeding,
whether civil, criminal, administrative or investigative, by reason of the fact
that such person is or was a director, officer or employee of the Corporation
or, while a director, officer or employee of the Corporation, is or was serving
at the request of the Corporation as a director, officer, employee, agent or
trustee of another corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other enterprise or entity, against
expenses (including counsel fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by such person in connection with
such action, suit or proceeding, to the full extent permitted by the General
Corporation Law of Delaware. The Corporation shall pay the expenses (including
counsel fees) incurred by such person in advance of the final disposition of the
action, suit or proceeding in accordance with section 145(e) of the General
Corporation Law of Delaware.
 
ARTICLE IV
 
OFFICERS
 
Section 1. The officers of the Corporation shall be chosen by the Board of
Directors and shall include a President, a Secretary, and a Treasurer. The
Corporation may also have at the discretion of the Board of Directors such other
officers as are desired, including one or more Vice Presidents, one or more
Assistant Secretaries and Assistant Treasurers, and such other officers as may
be appointed in accordance with the provisions of Section 2 of this Article. In
the event there are two or more Vice Presidents, then one or more may be
designated as Executive Vice President, Senior Vice President, or other similar
or dissimilar title. At the time of the election of officers, the directors may
by resolution determine the order of their rank. Any number of offices may be
held by the same person, unless the Corporation's Certificate of Incorporation
or these By-Laws otherwise provide.
 
Section 2. The Board of Directors may appoint such other officers and agents as
it shall deem necessary who shall hold their offices for such terms and shall
exercise such powers and perform such duties as shall be determined from time to
time by the Board of Directors.
 
Section 3. The salaries of all officers and agents of the Corporation shall be
fixed by the Board of Directors.
 
Section 4. The officers of the Corporation shall hold office until their
successors are chosen and qualify in their stead. Any officer elected or
appointed by the Board of Directors may be removed at any time by the
affirmative vote of a majority of the Board of Directors. If the
 
6

--------------------------------------------------------------------------------


 
office of any officer or officers becomes vacant for any reason, the vacancy
shall be filled by the Board of Directors.
 
PRESIDENT
 
Section 5. The President shall be the Chief Executive Officer of the Corporation
and shall, subject to the control of the Board of Directors, have general
supervision, direction and control of the business and officers of the
Corporation. The President shall preside at all meetings of the stockholders and
at all meetings of the Board of Directors. The President shall be an ex- officio
member of all committees and shall have the general powers and duties of
management usually vested in the office of President and Chief Executive Officer
of corporations, and shall have such other powers and duties as may be
prescribed by the Board of Directors or these By- Laws.
 
VICE PRESIDENTS
 
Section 6. In the absence or disability of the President, the Vice Presidents in
order of their rank as fixed by the Board of Directors, or if not ranked, the
Vice President designated by the Board of Directors, shall perform all the
duties of the President, and when so acting shall have all the powers of and be
subject to all the restrictions upon the President. The Vice Presidents shall
have such other duties as from time to time may be prescribed for them,
respectively, by the Board of Directors.
 
SECRETARY AND ASSISTANT SECRETARY
 
Section 7. The Secretary shall attend all sessions of the Board of Directors and
all meetings of the stockholders and record all votes and the minutes of all
proceedings in a book to be kept for that purpose; and shall perform like duties
for the standing committees when required by the Board of Directors. The
Secretary shall give, or cause to be given, notice of all meetings of the
stockholders and of the Board of Directors, and shall perform such other duties
as may be prescribed by the Board of Directors or these By-Laws. The Secretary
shall keep in safe custody the seal of the Corporation, and when authorized by
the Board of Directors, affix the same to any instrument requiring it, and when
so affixed it shall be attested by his signature or by the signature of an
Assistant Secretary. The Board of Directors may give general authority to any
other officer to affix the seal of the Corporation and to attest the affixing by
his signature.
 
Section 8. The Assistant Secretary, or if there be more than one, the Assistant
Secretaries in the order determined by the Board of Directors, or if there be no
such determination, the Assistant Secretary designated by the Board of
Directors, shall, in the absence or disability of the Secretary, perform the
duties and exercise the powers of the Secretary and shall perform such other
duties and have such other powers as the Board of Directors may from time to
time prescribe.
 
7

--------------------------------------------------------------------------------


 
TREASURER AND ASSISTANT TREASURER
 
Section 9. The Treasurer shall have the custody of the corporate funds and
securities and shall keep frill and accurate accounts of receipts and
disbursements in books belonging to the Corporation and shall deposit all moneys
and other valuable effects, in the name and to the credit of the Corporation, in
such depositories as may be designated by the Board of Directors. The Treasurer
shall disburse the funds of the Corporation as may be ordered by the Board of
Directors, taking proper vouchers for such disbursements, and shalt render to
the Board of Directors, at its regular meetings, or when the Board of Directors
so requires, an account of all transactions as Treasurer and of the financial
condition of the Corporation. If required by the Board of Directors, the
Treasurer shall give the Corporation a bond, in such sum and with such surety or
sureties as shall be satisfactory to the Board of Directors, for the faithful
performance of the duties of the Treasurer's office and for the restoration to
the Corporation, in case of the Treasurer's death, resignation, retirement or
removal from office, of all books, papers, vouchers, money and other property of
whatever kind in his possession or under his control belonging to the
Corporation.
 
Section 10. The Assistant Treasurer, or if there shall be more than one, the
Assistant Treasurers in the order determined by the Board of Directors, or if
there be no such determination, the Assistant Treasurer designated by the Board
of Directors, shall, in the absence or disability of the Treasurer, perform the
duties and exercise the powers of the Treasurer and shall perform such other
duties and have such other powers as the Board of Directors may from time to
time prescribe.
 
ARTICLE V
 
CERTIFICATES OF STOCK
 
Section 1. Every holder of stock of the Corporation shall be entitled to have a
certificate signed by, or in the name of the Corporation by, the President or a
Vice President, and by the Secretary or an Assistant Secretary, or the Treasurer
or an Assistant Treasurer of the Corporation, certifying the number of shares
represented by the certificate owned by such stockholder in the Corporation.
 
Section 2. Any or all of the signatures on the certificate may be a facsimile.
In case any officer, transfer agent, or registrar who has signed or whose
facsimile signature has been placed upon a certificate shall have ceased to be
such officer, transfer agent, or registrar before such certificate is issued, it
may be issued by the Corporation with the same effect as if he were such
officer, transfer agent, or registrar at the date of issue.
 
Section 3. If the Corporation shall be authorized to issue more than one class
of stock or more than one series of any class, the powers, designations,
preferences and relative, participating, optional or other special rights of
each class of stock or series thereof and the qualification, limitations or
restrictions of such preferences and/or rights shall be set forth in full or
summarized on the face or back of the certificate which the Corporation shall
issue to represent
 
8

--------------------------------------------------------------------------------


 
such class or series of stock, provided that, except as otherwise provided in
section 202 of the General Corporation Law of Delaware, in lieu of the foregoing
requirements, there may be set forth on the face or back of the certificate,
which the Corporation shall issue to represent such class or series of stock, a
statement that the Corporation will furnish without charge to each stockholder
who so requests the powers, designations, preferences and relative,
participating, optional or other special rights of each class of stock or series
thereof and the qualifications, limitations or restrictions of such preferences
and/or rights.
 
LOST, STOLEN OR DESTROYED CERTIFICATES
 
Section 4. The Board of Directors may direct a new certificate or certificates
to be issued in place of any certificate or certificates theretofore issued by
the Corporation alleged to have been lost, stolen or destroyed, upon the making
of an affidavit of that fact by the person claiming the certificate of stock to
be lost, stolen or destroyed. When authorizing such issue of a new certificate
or certificates, the Board of Directors may, in its discretion and as a
condition precedent to the issuance thereof, require the owner of such lost,
stolen or destroyed certificate or certificates, or his legal representative, to
advertise the same in such manner as it shall require and/or to give the
Corporation a bond in such sum as it may direct as indemnity against any claim
that may be made against the Corporation with respect to the certificate alleged
to have been lost, stolen or destroyed.
 
TRANSFERS OF STOCK
 
Section 5. Upon surrender to the Corporation, or the transfer agent of the
Corporation, of a certificate for shares duly endorsed or accompanied by proper
evidence of succession, assignation or authority to transfer, it shall be the
duty of the Corporation to issue a new certificate to the person entitled
thereto, cancel the old certificate and record the transaction upon its books.
 
FIXING RECORD DATE
 
Section 6. In order that the Corporation may determine the stockholders entitled
to notice of or to vote at any meeting of the stockholders, or any adjournment
thereof, or to express consent to corporate action in writing without a meeting,
or entitled to receive payment of any dividend or other distribution or
allotment of any rights, or entitled to exercise any rights in respect of any
change, conversion or exchange of stock or for the purpose of any other lawful
action, the Board of Directors may fix a record date which shall not be more
than sixty nor less than ten days before the date of such meeting, nor more than
sixty days prior to any other action. A determination of stockholders of record
entitled to notice of or to vote at a meeting of stockholders shall apply to any
adjournment of the meeting; provided, however, that the Board of Directors may
fix a new record date for the adjourned meeting.
 
9

--------------------------------------------------------------------------------


 
REGISTERED STOCKHOLDERS
 
Section 7. The Corporation shall be entitled to treat the holder of record of
any share or shares of stock as the holder in fact thereof and accordingly shall
not be bound to recognize any equitable or other claim or interest in such share
on the part of any other person, whether or not it shall have express or other
notice thereof, except as expressly provided by the General Corporation Law of
Delaware.
 
ARTICLE VI
 
GENERAL PROVISIONS
 
DIVIDENDS
 
Section 1. Dividends upon the capital stock of the Corporation, subject to the
provisions of the Certificate of Incorporation, if any, may be declared by the
Board of Directors at any regular or special meeting, pursuant to the General
Corporation Law of Delaware. Dividends may be paid in cash, in property, or in
shares of the capital stock, subject to the provisions of the Corporation's
Certificate of Incorporation.
 
Section 2. Before payment of any dividend there may be set aside out of any
funds of the Corporation available for dividends such sum or sums as the
directors from time to time, in their absolute discretion, think proper as a
reserve fund to meet contingencies, or for equalizing dividends, or for
repairing or maintaining any property of the Corporation, or for such other
purpose as the directors shall think conducive to the interests of the
Corporation, and the directors may abolish any such reserve. The Corporation
will not pay dividends out of funds other than retained earnings unless the
Board of Directors determines that the funds to be paid as dividends are no
longer needed by the Corporation in the operations of its business and that the
Corporation will not require any additional capital contributions after the
payment of such dividend.
 
CHECKS
 
Section 3. All checks, drafts or other orders for the payment of money issued in
the name of the Corporation shall be signed by such officers, employees or
agents of the Corporation as shall from time to time be designated by the
President, a Vice President, the Treasurer or an Assistant Treasurer. All funds
of the Corporation not otherwise employed shall be deposited from time to time
to the credit of the Corporation in such banks, trust companies or other
depositories as shall from time to time be designated by the President, a Vice
President, the Treasurer or an Assistant Treasurer; and such officers may
designate any type of depository arrangement (including but not limited to
depository arrangements resulting in net debits against the Corporation) as from
time to time offered or available.
 
10

--------------------------------------------------------------------------------


 
FISCAL YEAR
 
Section 4. The fiscal year of the Corporation shall be the calendar year.
 
NOTICES
 
Section 5. Whenever, under the provisions of the General Corporation Law of
Delaware or of the Corporation's Certificate of Incorporation or of these
By-Laws, notice is required to be given to any director or stockholder, it shall
not be construed to mean personal notice, but such notice may be given in
writing, by mail, addressed to such director or stockholder, at his address as
it appears on the records of the Corporation, with postage thereon prepaid, and
such notice shall be deemed to be given at the time when the same shall be
deposited in the United States mail. Notice to directors may also be given by
telegram.
 
Section 6. Whenever any notice is required to be given under the provisions of
the General Corporation Law of Delaware or of the Corporation's Certificate of
Incorporation or of these By-Laws, a waiver thereof in writing, signed by the
person or persons entitled to said notice, whether before or after the time
stated therein, shall be deemed to be equivalent.
 
ANNUAL STATEMENT
 
Section 7. The Board of Directors shall present at each annual meeting, and at
any special meeting of the stockholders when called for by vote of the
stockholders, a full and clear statement of the business and condition of the
Corporation.
 
ARTICLE VII
 
AMENDMENTS
 
Section I. These By-Laws may be altered, amended or repealed or new By-Laws may
be adopted by the stockholders or by the Board of Directors, when such power is
conferred upon the Board of Directors by the Corporation's Certificate of
Incorporation, at any regular meeting of the stockholders or of the Board of
Directors or at any special meeting of the stockholders or of the Board of
Directors if notice of such alteration, amendment, repeal or adoption of new
By-Laws be contained in the notice of such special meeting; provided, however,
that any such alteration, amendment, repeal or adoption that relates to or
affects in any way the criteria for, qualifications of, or requirement that the
Corporation maintain an Independent Director must receive the prior affirmative
vote or written consent of each Independent Director. If the power to adopt,
amend or repeal By-Laws is conferred upon the Board of Directors by the
Corporation's Certificate of Incorporation, it shall not divest or limit the
power of the stockholders to adopt, amend or repeal By-Laws.
 
11

--------------------------------------------------------------------------------
